


Exhibit 10.2




EXECUTION COPY








LOAN AGREEMENT




dated as of




June 23, 2008,




among




GLOBAL PAYMENTS INC.,




The Lenders Party Hereto,


WELLS FARGO BANK, N.A.,
as Syndication Agent,


BANK OF AMERICA, N.A. and REGIONS BANK,
as Documentation Agents


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________




J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

















TABLE OF CONTENTS
Page
Article I Definitions    1
Section 1.01    Defined Terms    1
Section 1.02    Classification of Loans and Borrowings    15
Section 1.03    Terms Generally    15
Section 1.04    Accounting Terms; GAAP    15
Article II The Loan Facility    15
Section 2.01    Commitments    15
Section 2.02    Loans and Borrowings    16
Section 2.03    Request for Borrowings    16
Section 2.04    Funding of Borrowings    16
Section 2.05    Interest Elections    17
Section 2.06    Repayment of Loans; Evidence of Debt    18
Section 2.07    Prepayment of Loans    19
Section 2.08    Fees    20
Section 2.09    Interest    20
Section 2.10    Alternate Rate of Interest    21
Section 2.11    Increased Costs    21
Section 2.12    Break Funding Payments    22
Section 2.13    Taxes    22
Section 2.14    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs    23
Section 2.15    Mitigation Obligations; Replacement of Lenders    25
Article III Representations and Warranties    25
Section 3.01    Organization; Powers    26
Section 3.02    Authorization; Enforceability    26
Section 3.03    Governmental Approvals; No Conflicts    26
Section 3.04    Financial Condition; No Material Adverse Change    26
Section 3.05    Properties    26
Section 3.06    Litigation and Environmental Matters    27
Section 3.07    Compliance with Laws and Agreements    27
Section 3.08    Investment Company Status    27
Section 3.09    Taxes    27
Section 3.10    ERISA    27
Section 3.11    Subsidiaries    27
Section 3.12    Margin Securities    27
Section 3.13    Disclosure    28
Article IV Conditions    28
Section 4.01    Effective Date    28
Section 4.02    Funding Date    29
Article V Affirmative Covenants    30
Section 5.01    Financial Statements and Other Information    30
Section 5.02    Notices of Material Events    31
Section 5.03    Maintenance of Existence    31
Section 5.04    Payment of Obligations    32
Section 5.05    Maintenance of Properties; Insurance    32
Section 5.06    Books and Records; Inspection Rights    32
Section 5.07    Compliance with Laws    32
Section 5.08    Use of Proceeds    32
Section 5.09    Additional Guarantors    33
Section 5.10    Target Acquisition    33
Article VI Negative Covenants    33
Section 6.01    Subsidiary Indebtedness    33
Section 6.02    Liens    34
Section 6.03    Consolidations, Mergers and Sales of Assets    35
Section 6.04    Acquisitions    36
Section 6.05    Swap Agreements    36
Section 6.06    Lines of Business    37
Section 6.07    Transactions with Affiliates    37
Section 6.08    Restrictive Agreements    37
Section 6.09    Accounting Changes    37
Section 6.10    Leverage Ratio    37
Section 6.11    Fixed Charge Coverage Ratio    37
Article VII Events of Default    38
Article VIII The Administrative Agent    40
Article IX Miscellaneous    42
Section 9.01    Notices    42
Section 9.02    Waivers; Amendments    42
Section 9.03    Expenses; Indemnity; Damage Waiver    43
Section 9.04    Successors and Assigns    45
Section 9.05    Survival    48
Section 9.06    Counterparts; Integration; Effectiveness    48
Section 9.07    Severability    48
Section 9.08    Right of Setoff    48
Section 9.09    Governing Law; Jurisdiction; Consent to Service of Process    48
Section 9.10    WAIVER OF JURY TRIAL    49
Section 9.11    Headings    49
Section 9.12    Confidentiality    49
Section 9.13    Interest Rate Limitation    50
Section 9.14    USA PATRIOT Act    51
Section 9.15    No Margin Stock Collateral    51
Section 9.16    Canadian Intercreditor Agreement    51










SCHEDULES:


Schedule 1.01    --    Pricing Schedule
Schedule 2.01    --    Lender Commitments
Schedule 3.11    --    Subsidiaries
Schedule 6.01    --    Existing Indebtedness
Schedule 6.02    --    Existing Liens
Schedule 6.08    --    Existing Restrictions




EXHIBITS:


Exhibit A    --    Form of Assignment and Assumption
Exhibit B    --    Form of Note
Exhibit C    --    Form of Subsidiary Guaranty
Exhibit D-1    --    Form of Opinion of General Counsel
Exhibit D-2    --    Form of Opinion of Nelson Mullins Riley & Scarborough LLP










LOAN AGREEMENT (this “Agreement”) dated as of June 23, 2008, among GLOBAL
PAYMENTS INC., a Georgia corporation, the LENDERS from time to time party
hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK,
N.A., as Syndication Agent, and BANK OF AMERICA, N.A. and REGIONS BANK, as
Documentation Agents.
The parties hereto agree as follows:


Article I



Article II

Article IIIDefinitions
Section .Defined TermsSection 1.01    Defined Terms. As used in this Agreement,
the following terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquired Entity” means the assets, in the case of an acquisition of assets, or
Equity Interests (or, if the context requires, the Person that is the issuer of
such Equity Interests), in the case of an acquisition of Equity Interests,
acquired by the Borrower or any of its Subsidiaries pursuant to an Acquisition
permitted by Section 6.04.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Person (i)
acquires any going business or all or substantially all of the assets of any
firm, corporation, partnership, limited liability company or division or other
business unit or segment thereof, whether through purchase of assets, merger or
otherwise, or (ii) directly or indirectly acquires (in one transaction or as the
most recent transaction in a series of transactions) at least a majority (in
number of votes) of the securities of a corporation which have ordinary voting
power for the election of directors (other than securities having such power
only by reason of the happening of a contingency) or a majority (by percentage
or voting power) of the outstanding ownership interests of a partnership or
limited liability company.
“Acquisition Agreement” means the LLP Interest Purchase Agreement dated as of
June 17, 2008 by and among HSBC PLC and Global Payments U.K. Ltd.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to the sum of (i) (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means, for each Lender, an Administrative
Questionnaire in a form supplied to such Lender by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, and (b)  the Federal Funds
Effective Rate in effect on such day plus ½ of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
“Applicable Margin” means, at any time, the per annum rate specified as the
margin for Eurodollar Loans or ABR Loans, as the case may be, as applicable at
such time as determined pursuant to the Pricing Schedule.
“Applicable Percentage” means, (i) prior to the funding of the Loans on the
Funding Date, with respect to any Lender, the percentage of the total
Commitments represented by such Lender's Commitment, and (ii) subsequent to the
funding of the Loans on the Funding Date, with respect to any Lender, the
percentage of the total outstanding Loan Exposures of all Lenders represented by
the Loan Exposure of such Lender.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Asset Sale” means the sale (including any transaction that has the economic
effect of a sale), transfer or other disposition (by way of merger or otherwise,
including sales in connection with a sale and leaseback transaction, or as a
result of any condemnation or casualty in respect of property) by the Borrower
or any Subsidiary to any Person other than a Credit Party, of (i) any Equity
Interests of any Subsidiary, or (ii) any other assets of the Borrower or any
Subsidiary (other than inventory, obsolete or worn out assets, scrap, cash
equivalents, and marketable securities, in each case disposed of in the ordinary
course of business), except sales, transfers or other dispositions of any assets
in one transaction or a series of related transactions having a value not in
excess of $1,000,000.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Global Payments Inc., a Georgia corporation, and its successors
and permitted assigns.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means the request by the Borrower for one or more Borrowings
to be funded on the Funding Date in accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
“Canadian Intercreditor Agreement” means the Intercreditor Agreement dated as of
June 23, 2008, as amended, among JPMorgan Chase Bank, N.A., the “Syndicated Loan
Lenders” that are parties thereto, Canadian Imperial Bank of Commerce, and the
“Receivables Credit Lenders” that are parties thereto, as the same may be
amended, restated, supplemented, or otherwise modified from time to time.
“Canadian Receivables” means the accounts receivable of Global Payments Direct
generated in the ordinary course of business of its merchant processing business
in Canada, including VISA receivables, debit card receivables, merchant
charge-back receivables and merchant business receivables (relating to fees owed
to Global Payments Direct by its Canadian VISA merchants) generated in
connection with such business.
“Canadian Receivables Collateral” means, collectively, the Canadian Receivables,
the accounts maintained by Global Payments Direct with Canadian Imperial Bank of
Commerce and into which are deposited only proceeds of the Canadian Receivables
and other sums anticipated for use in connection with the settlement of the
Canadian Receivables, and any foreign exchange hedging contracts entered into by
Global Payments Direct in order to mitigate foreign currency exchange risk
arising in respect of obligations under the Canadian Receivables Credit
Facility, together with all products and proceeds of the foregoing.
“Canadian Receivables Credit Facility” means the documents evidencing the credit
facility made available to Global Payments Direct by Canadian Imperial Bank of
Commerce providing for short-term advances to Global Payments Direct made in
respect of the Canadian Receivables, with the obligations of Global Payments
Direct under such credit facility to be Guaranteed by the Borrower and certain
Subsidiaries, together with any refinancings or replacements of such credit
facility and any amendments or modifications of such credit facility or
refinancing or replacement, in each case to the extent any such refinancing,
replacement, amendment or modification is not on terms or otherwise less
favorable in any material respect to the Lenders or the Administrative Agent.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means the occurrence of one or more of the following events:
(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any entity, organization or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of 50% or more of the
outstanding shares of the voting stock of the Borrower; or (ii) during any
period of up to 12 months, individuals who at the beginning of such 12 month
period were directors of the Borrower (together with any new directors whose
election or nomination for election by the Borrower's board of directors was
approved by a vote of at least two‑thirds of the directors then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason (other
than death, disability or voluntary retirement not for reasons related to an
actual or proposed change of control) to constitute at least a majority of the
directors of the Borrower then in office); or (iii) the occurrence of any sale,
lease, exchange or other transfer (in a single transaction or series of related
transactions) of all or substantially all of the assets of the Borrower to any
Person or “group” (as defined above).
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.11(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment, as of the
Effective Date, of such Lender to make Loans on the Funding Date, expressed as
an amount representing the maximum aggregate amount of such Lender's Loan
Exposure hereunder after making the Loans on the Funding Date, as such
commitment may be reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04. The initial amount of each
Lender's Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Commitments on the Effective Date is
$200,000,000.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Party” means any of the Borrower and the Guarantors.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Designated Subsidiary” means a non-wholly owned Subsidiary of the Borrower that
is subject to an encumbrance or restriction of the type described in clause (E)
of Section 6.08.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of one of the
States of the United States of America, the District of Columbia, or the federal
laws of the United States of America.
“EBITDA” means, for any period, the sum of the following (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
with respect to the Borrower and its Subsidiaries (excluding any Persons or
assets that became Acquired Entities at any time during such period), the sum of
each of the following for such period: (i) Net Income, (ii) income taxes, (iii)
depreciation, (iv) amortization, and (v) Interest Expense; and (b) “EBITDA” of
any Persons or assets that became Acquired Entities at any time during such
period, calculated on a pro forma basis for such Acquired Entities for the
entire period in a manner otherwise consistent with this definition and the
definitions referred to herein.
“EBITR” means, for the Borrower and its Subsidiaries for any period, an amount
equal to the sum of each of the following for such period (without duplication)
in each case determined on a consolidated basis in accordance with GAAP: (a)
EBITDA (excluding “EBITDA” of Acquired Entities as described in clause (b) of
the definition of EBITDA) plus (b) Lease Expense, minus (c) depreciation and
amortization.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests “ means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of an “accumulated funding deficiency” (as defined in Section 412 of
the Code or Section 302 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“Eurodollar” refers to whether a Loan, or the Loans comprising a Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.15(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender's failure to comply with Section 2.13(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 2.13(a).
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Quarter” means any fiscal quarter of the Borrower.
“Fiscal Year” means any fiscal year of the Borrower.
“Fixed Charge Coverage Ratio” means the ratio, determined as of the end of each
Fiscal Quarter, for the Fiscal Quarter just ended and the immediately preceding
three Fiscal Quarters, of (i) EBITR of the Borrower and its Subsidiaries for
such period to (ii) Fixed Charges of the Borrower and its Subsidiaries for such
period.
“Fixed Charges” means, without duplication, for the Borrower and its
Subsidiaries for any period, the sum each of the following for such period: (a)
Interest Expense, and (b) Lease Expense.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Funding Date” means the date specified by the Borrower in its Borrowing Request
for funding of the Loans, which date shall be a Business Day that is on, or
within thirty (30) days after, the Effective Date.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantors” means each Subsidiary that qualifies as a Significant Subsidiary as
provided herein and each additional Subsidiary that executes and delivers to the
Administrative Agent a Subsidiary Guaranty Supplement pursuant to Section 5.09.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Indebtedness” of any Person means, without duplication, (i) obligations of such
Person for borrowed money, (ii) obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations of such Person
in respect of the deferred purchase price of property or services (other than
trade payables incurred in the ordinary course of business on terms customary in
the trade), (iv) obligations of such Person under any conditional sale or other
title retention agreement(s) relating to property acquired by such Person, (v)
Capital Lease Obligations of such Person, (vi) obligations, contingent or
otherwise, of such Person in respect of letters of credit, acceptances or
similar extensions of credit, (vii) Guarantees by such Person of the type of
indebtedness described in clauses (i) through (vi) above, (viii) all
indebtedness of a third party secured by any lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any Equity Interests of such Person, and
(x) off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries. “Indebtedness” shall not include obligations of the Borrower or
any Subsidiary under any Settlement Facility or any contingent obligations under
surety bonds or similar obligations incurred in the ordinary course of business.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multi-national or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how processes and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds in damages therefrom.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Expense” means, for the Borrower and its Subsidiaries for any period
determined on a consolidated basis in accordance with GAAP (without
duplication), total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations (whether
capitalized or expensed) during such period (whether or not actually paid during
such period).
“Interest Payment Date” means (a) with respect to any ABR Loan the first
Business Day of each calendar quarter and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to such Loan and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months' duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months' duration after the first day of such
Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, (i) the period
commencing on the date of such Borrowing and ending seven days or fourteen days
thereafter, or (ii) the period commencing on the date of such Eurodollar
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, two, three, six or twelve months thereafter, in each case as the
Borrower may elect; provided, that (x) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (y) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Eurodollar Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Eurodollar Borrowing.
“Joint Venture Call Right” means, with respect to the Person (other than any
Affiliate of the Borrower) owning the minority of the outstanding Equity
Interests in a non-wholly owned Subsidiary of the Borrower, the contractual
right of such Person to purchase, and to require such Subsidiary to sell, all or
a portion of the assets of, or all or a portion of the outstanding Equity
Interests in, such Subsidiary to such Person or its Affiliate.
“Lease Expense” for any period, the aggregate amount of fixed and contingent
rentals payable by the Borrower and its Subsidiaries with respect to leases of
real and personal property (excluding Capital Lease Obligations) determined on a
consolidated basis in accordance with GAAP for such period.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Leverage Ratio” means, as of the end of any Fiscal Quarter, the ratio of Total
Debt of the Borrower and its Subsidiaries as of such date to EBITDA of the
Borrower and its Subsidiaries for such Fiscal Quarter and the immediately
preceding three Fiscal Quarters.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the British Bankers' Association Interest Settlement
Rates for deposits in Dollars (as reflected on Reuters Screen LIBOR01 Page), for
a period equal to such Interest Period; provided that, to the extent that an
interest rate is not ascertainable pursuant to the foregoing provisions of this
definition, the “LIBO Rate” shall be the average (rounded upward, if necessary,
to the next 1/100 of 1%) of the respective interest rates per annum at which
deposits in Dollars (based on the amount of the Eurodollar Loan of the
Administrative Agent, in its capacity as a Lender, included in such Eurodollar
Borrowing) are offered for such Interest Period to major banks in the London
interbank market by the principal office of the Administrative Agent in such
interbank market at approximately 11:00 a.m., London time, on the Quotation Day
for such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means a Loan made by a Lender as part of a Borrowing requested by the
Borrower pursuant to Section 2.03. Each Loan shall be a Eurodollar Loan or an
ABR Loan.
“Loan Documents” means this Agreement, the Notes, the Subsidiary Guaranty, any
Subsidiary Guaranty Supplements, and all other documents and agreements
contemplated hereby and executed by the Borrower or any Subsidiary of the
Borrower in favor of the Administrative Agent or any Lender.
“Loan Exposure” means, with respect to any Lender at any time, the aggregate
amount of all Loans outstanding at such time owing to such Lender.
“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the financial
condition, results of operations, business, or properties of the Borrower and
its Subsidiaries taken as a whole, (b) the rights and remedies of the
Administrative Agent or the Lenders under the Loan Documents, or the ability of
any of the Credit Parties to perform its obligations under the Loan Documents to
which it is a party (such obligations to include, without limitation, payment of
the Obligations and observance and performance of the covenants set forth in
Articles V and VI hereof), as applicable, or (c) the legality, validity or
enforceability of any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary that, as of the most recent Fiscal
Quarter, for the period of four consecutive Fiscal Quarters then ended, for
which financial statements have been delivered, or are required to have been
delivered, pursuant to Section 5.01, contributed more than ten percent (10%) of
the Borrower's consolidated revenues for such period. Such determinations shall
be made with respect to Subsidiaries at each time that the financial statements
for the Borrower and its Subsidiaries are delivered, or are required to be
delivered, pursuant to Section 5.01, provided that if a Person becomes a
Subsidiary pursuant to or in connection with a Permitted Acquisition, then such
determination shall be made as of the date such Permitted Acquisition is
consummated, based on the financial statements of such Person for its most
recent quarter end (for the four fiscal quarters then ended) for which financial
statements are available (which may be unaudited).
“Maturity Date” means the earlier to occur of (i) June 23, 2013, and (ii) the
date on which all outstanding Loans have been declared to be, or have otherwise
become, due and payable in full as provided in Article VIII hereof.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, net income of the Borrower and its
consolidated Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding therefrom (to the extent included therein)
(a) any earnings of Designated Subsidiaries and any equity interests in the
earnings of joint ventures or other Persons that are not Subsidiaries, in each
case to the extent such earnings are not actually paid in cash, and the Borrower
or its Subsidiaries do not have the ability to cause such earnings to be paid in
cash, to the Borrower or its Subsidiaries (other than Designated Subsidiaries)
with respect to such period, and (b) the after-tax impact of Non-Recurring
Non-Cash Items. Further, Non-Recurring Cash Items will only be reflected (on an
after-tax basis) in net income as such amounts are paid, and the cash portions
of any restructuring charge will only be reflected (on an after-tax basis) in
net income for pre-tax amounts that exceed the Restructuring Charge Limit.
“Net Worth” means, as of any date, total shareholders' equity reflected on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date
prepared in accordance with GAAP.
“Non-Negotiated Acquisition” means any Acquisition that is effected (A) pursuant
to a tender or other public offer to purchase from the holders of Equity
Interests of a publicly held Person that has not been preceded by approval of
such tender or other public offer by (i) the board of directors or comparable
managing board or body of such Person, or (ii) the negotiated agreement(s) in
support of such Acquisition by holders of sufficient Equity Interests to assure
the approval of such Acquisition pursuant to the organizational documents of
such Person and applicable law, or (B) following a solicitation of proxies with
respect to the Equity Interests of such Person that has not been approved by the
management of such Person.
“Non-Recurring Cash Items” means, for any period, an accounting item that
impacts cash and is generally non-recurring in nature, including without
limitation, the cash portions of gains, losses, asset impairments, restructuring
charges, extraordinary items, unusual items, and the cumulative effect of
changes in accounting principles. For illustrative purposes, an example of a
Non-Recurring Cash Item is a restructuring charge that includes cash severance
payments.
“Non-Recurring Non-Cash Items” means, for any period, an accounting item that
does not impact cash and is generally non-recurring in nature, including without
limitation, the non-cash portions of gains, losses, asset impairments,
restructuring charges, extraordinary items, unusual items, and the cumulative
effect of changes in accounting principles.
“Note” means a promissory note, substantially in the form of Exhibit B with
appropriate insertions, duly executed and delivered to the Administrative Agent
by the Borrower for the account of a Lender and payable to the order of such
Lender to evidence Loans made by such Lender pursuant to its Commitment,
including any amendment, modification, renewal or replacement of such promissory
note.
“Obligations” means, collectively, all unpaid principal of and accrued and
unpaid interest on all Loans, accrued and unpaid fees, and expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Administrative Agent or any indemnified party hereunder
arising under this Agreement and the other Loan Documents, and all amounts
payable by the Borrower to any Lender or any affiliate of any Lender under any
Swap Agreement in effect between the Borrower and such Lender or affiliate.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Participant” has the meaning set forth in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means an Acquisition otherwise satisfying the terms of
Section 6.04 and, if the total amount of cash consideration to be paid, and
Indebtedness to be assumed or otherwise becoming a portion of Total Debt, in
respect of such Acquisition exceeds $100,000,000 in the aggregate, the Borrower
shall have delivered to the Agent prior to consummation of such Acquisition a
certificate of a Financial Officer demonstrating in reasonable detail that the
Borrower shall be in compliance, on a pro forma basis after giving effect to
such Acquisition, with the Leverage Ratio in Section 6.10 recomputed as of the
last day of the most recently-ended Fiscal Quarter for which financial
statements are available, as if such Acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the four Fiscal
Quarter period then ending, together with all other relevant financial
information for the Person(s) or assets to be so acquired as may be reasonably
requested by the Administrative Agent.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not Indebtedness, which do not in the aggregate
materially impair the use thereof in the operation of the business;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Pari Passu Indebtedness” means Indebtedness of the Borrower (other
than the Obligations) issued pursuant to an indenture, loan or credit agreement,
note purchase agreement, or similar agreement or instrument for money borrowed,
evidencing senior unsecured indebtedness of the Borrower, or senior secured
indebtedness of the Borrower providing for Liens securing such indebtedness and
the Obligations as described in this Agreement on a pari passu basis with
respect to all assets serving as collateral for such indebtedness and the
Obligations, and providing for guaranties of such indebtedness by no
Subsidiaries of the Borrower other than Guarantors under this Agreement, and if
such indebtedness is secured by Liens, subject in all respects to an
intercreditor agreement negotiated in good faith by the Administrative Agent
acting on behalf of the Lenders and the holders of such indebtedness or such
holders' trustee, agent, or other representative, and making provisions for,
among other things, the sharing of proceeds of collateral and amounts received
or collected from guarantors in connection with such indebtedness and the
Obligations.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pricing Schedule” means Schedule 1.01 attached to this Agreement.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Quotation Day” means, with respect to any Eurodollar Borrowing and any Interest
Period elected with respect thereto, two (2) Business Days prior to the
commencement of such Interest Period.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
“Required Lenders” means, at any time, (i) prior to the Funding Date, Lenders
having Commitments representing more than 50% of the sum of the total
Commitments and (ii) on and after Funding Date, Lenders having Loan Exposures
representing more than 50% of the sum of the total Loan Exposures.
“Restructuring Charge Limit” means during any Fiscal Year, an amount equal to
three percent (3%) of the Net Worth of the Borrower and its Subsidiaries as of
the end of the immediately preceding Fiscal Year.
“Settlement Facilities” means credit facilities obtained by the Borrower or any
Subsidiary that provide for funding of short-term timing differences related to
customer settlements.
“Significant Subsidiary” means each wholly owned Domestic Subsidiary that, as of
the most recent Fiscal Quarter, for the period of four consecutive Fiscal
Quarters then ended, for which financial statements have been delivered, or are
required to have been delivered, pursuant to Section 5.01, contributed more than
one percent (1%) (on a consolidated basis) of the Borrower's consolidated
revenues for such period. Such determinations shall be made with respect to
Subsidiaries at each time that the financial statements for the Borrower and its
Subsidiaries are delivered, or are required to be delivered, pursuant to Section
5.01, provided that if a Person becomes a Subsidiary pursuant to or in
connection with a Permitted Acquisition, then such determination shall be made
as of the date such Permitted Acquisition is consummated, based on the financial
statements of such Person for its most recent quarter end (for the four fiscal
quarters then ended) for which financial statements are available (which may be
unaudited).
“Statutory Reserve Rate” means, with respect to any Lender, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board as may be applicable
to such Lender for eurodollar funding (currently referred to as “Eurocurrency
liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to be subject to such reserve, liquid asset or similar
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under any applicable law,
rule or regulation, including Regulation D of the Board or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage, and the
Administrative Agent shall notify the Borrower promptly of any such adjustment.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent, or by the
parent and one or more subsidiaries of the parent, and the accounts of which
would be consolidated with those of the parent in the parent's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP as of such date.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Guaranty” means the Subsidiary Guaranty substantially in the form of
Exhibit C (including any and all supplements thereto) executed and delivered by
the Guarantors, in favor of the Administrative Agent for the ratable benefit of
the Lenders, as the same may be amended, supplemented and restated from time to
time.
“Subsidiary Guaranty Supplement” means each Supplement substantially in the form
of Annex I to the Subsidiary Guaranty executed and delivered by a Subsidiary
pursuant to Section 5.09.
“Surety Indemnification Obligations” means all obligations of the Borrower or
any Subsidiary to indemnify any issuers for amounts required to be paid under
any surety bonds issued by such issuers and posted in accordance with applicable
legal requirements with any Governmental Authority at the request and for the
use of the Borrower or any Subsidiary in the ordinary course of its business.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Target” means HSBC Merchant Services LLP, a Limited Liability Partnership
registered in England and Wales.
“Target Acquisition” means the acquisition by the Borrower of a majority
ownership interest in the Target.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Debt” means at any date, all Indebtedness of the Borrower and its
Subsidiaries measured on a consolidated basis as of such date (excluding
therefrom, however, without duplication, Guarantees of Indebtedness of such
Person or any of its Subsidiaries, respectively, by such Person or any such
Subsidiary).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
Target Acquisition.
“Trigger Date” has the meaning set forth in Section 2.07(c).
“2006 Credit Agreement” means the Credit Agreement dated as of November 16,
2006, as amended from time to time, among the Borrower, the lenders that are
parties thereto from time to time, and JPMorgan Chase Bank, N.A., as
administrative agent for such lenders.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
Section .Classification of Loans and BorrowingsSection 1.02    Classification of
Loans and Borrowings. For purposes of this Agreement, Loans may be classified
and referred to by Type (e.g., a “Eurodollar Loan”). Borrowings also may be
classified and referred to by Type (e.g., a “Eurodollar Borrowing”).
Section .Terms GenerallySection 1.03    Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
Section .Accounting Terms; GAAPSection 1.04    Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
Section .Foreign Currency Calculations. For purposes of any determination under
Section 6.01, 6.02 or 6.03, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars in accordance with GAAP on the date of such determination; provided
that no Default or Event of Default shall arise as a result of any limitation
set forth in US Dollars in Section 6.01, 6.02 or 6.03 being exceeded solely as a
result of changes in currency exchange rates from those rates applicable at the
time or times Indebtedness or Liens or Asset Sales were initially consummated in
reliance on the exceptions under such Sections.
Article IV

Article V

Article VIThe Loan Facility
Section .CommitmentsSection 2.01    Commitments. Subject to the terms and
conditions set forth herein, each Lender agrees to make available to the
Borrower, on the Funding Date, Loans in the amount of its Commitment comprising
the one or more Borrowings to be funded by the Lenders pursuant to the Borrowing
Request submitted by the Borrower as provided in Section 2.03, provided that
(i) the total principal amount of all Loans made pursuant to this Agreement
shall not exceed the total Commitments of all Lenders, and (ii) no Lender shall
be required to make Loans pursuant to this Agreement in an aggregate principal
amount exceeding its Commitment then in effect. Loans shall be funded and
maintained solely in U.S. Dollars, and once repaid, may not be reborrowed. The
obligations of each Lender hereunder shall be several and not joint. Unless
previously terminated, the Commitments shall terminate if the Funding Date has
not occurred within thirty (30) days after the Effective Date.
Section .Loans and BorrowingsSection 2.02    Loans and Borrowings.   
(a)Subject to Section 2.10, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Borrowing shall be a minimum amount of $1,000,000 and in integral multiples
of $100,000. Each Lender at its option may make any Eurodollar Loan by causing
any domestic branch or Affiliate of such Lender to make such Eurodollar Loan
(and in the case of an Affiliate, the provisions of Sections 2.10 through 2.15
shall apply to such Affiliate to the same extent as to such Lender); provided
that any exercise of such option shall not affect the obligation of the Borrower
to repay such Eurodollar Loan in accordance with the terms of this Agreement.
(b)Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of nine
Borrowings outstanding, provided that, for purposes of this clause, all
outstanding ABR Borrowings shall count as one Borrowing.
(c)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect to such Borrowing would end after the
Maturity Date.
Section .Request for BorrowingsSection 2.03    Request for Borrowings. To
request one or more Borrowings for funding on the Funding Date, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the Funding Date, or (b) in the case of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one Business Day before
the Funding Date. Such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower. Such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)the aggregate amount of each requested Borrowing;
(ii)the date of such Borrowing, which shall be a Business Day and shall be the
Funding Date;
(iii)whether such requested Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)in the case of a requested Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period.”
Section .Funding of BorrowingsSection 2.04    Funding of Borrowings. (a) Each
Lender shall make the Loans to be made by it hereunder on the Funding Date by
wire transfer of immediately available funds by 10:00 a.m., New York City time,
to the account of the Administrative Agent most recently designated by it for
such purpose by notice to the Lenders. The Administrative Agent will make such
Loans available to the Borrower by 11:00 a.m., New York City time, by crediting
the amounts so received, in like funds, to an account of the Borrower designated
(by location and account number) by the Borrower in the Borrowing Request.
(a)Unless the Administrative Agent shall have received notice from a Lender
prior to the Funding Date that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules, customs and
practices in respect of interbank compensation in the applicable interbank
market (including without limitation, any overdraft or similar charges, costs
and expenses that may be applicable), or (ii) in the case of the Borrower, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender's Loans
included in such Borrowings.
Section .Interest ElectionsSection 2.05    Interest Elections. (a) Each
Borrowing initially shall be of the Type specified in the Borrowing Request and,
in the case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert any such Borrowing to a different Type or to continue such Borrowing
and, in the case of a Eurodollar Borrowing, may elect Interest Periods therefor,
all as provided in this Section. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
(a)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that the
Borrowing Request would have been required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding any contrary provision herein, this Section shall not be
construed to permit the Borrower to elect an Interest Period for any Eurodollar
Borrowing that does not comply with Section 2.02.
(b)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”
If any such Interest Election Request requests continuation of, or conversion
to, a Eurodollar Borrowing but does not specify an Interest Period, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration.
(c)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.
(d)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued for another Interest Period beyond its then current Interest Period as
a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall
be converted to an ABR Borrowing at the end of the Interest Period applicable
thereto, in each case bearing interest at the applicable rates provided in
Section 2.09.
Section .Repayment of Loans; Evidence of DebtSection 2.06    Repayment of Loans;
Evidence of Debt. (a) The Borrower unconditionally promises to pay to the
Administrative Agent for the account of the Lenders the then unpaid principal
amount of all Loans of such Lenders in installments, payable in immediately
available funds in U.S. Dollars on the dates set forth below, with each such
installment being in the aggregate principal amount for all Lenders set forth
opposite such date below (and on such other date(s) and in such other amounts as
may be required from time to time pursuant to this Agreement):
Installment Dates
 
Aggregate Principal
Amount of Each Installment
August 31, 2008, November, 30, 2008,
February 28, 2009, May 31, 2009,
August 31, 2009, November, 30, 2009,
February 28, 2010, May 31, 2010
 
$5,000,000
 
 
 
August 31, 2010, November 30, 2010,
February 28, 2011, May 31, 2011
 
$10,000,000
 
 
 
August 31, 2011, November, 30, 2011,
February 29, 2012, May 31, 2012,
August 31, 2012, November, 30, 2012,
February 28, 2013, May 31, 2013
 
$15,000,000



provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of all Loans and the accrued interest thereon shall be due and
payable on the Maturity Date.
(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the amounts owing by the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.
(c)The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(d)Any Lender may request that all Loans made by it to the Borrower be evidenced
by a Note. In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns). Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
Section .Prepayment of LoansSection 2.07    Prepayment of Loans.
(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, provided that the Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, one Business Day before the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of a Borrowing shall be in the minimum amount of $1,000,000 or any
integral multiple of $1,000,000, and shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.09 and by any amounts required to
be paid pursuant to Section 2.12.
(b)If at any time, the sum of the aggregate Loan Exposures of all Lenders
exceeds the total Commitments, the Borrower shall, promptly after receipt of
written notice from the Administrative Agent, repay Borrowings in an aggregate
principal amount sufficient to eliminate any such excess.
(c)If the Target Acquisition shall not be consummated consistently in all
material respects with the Acquisition Agreement (except for changes in the
terms of such Acquisition Agreement as would not be adverse, taken as a whole,
in any material respect to the Borrower and its Subsidiaries taken as a whole,
or the Lenders), including the receipt of all required consents, licenses and
approvals of all Governmental Authorities and the expiration of any required
waiting periods, by no later than the date (the “Trigger Date”) which is thirty
(30) days after the Funding Date, the Borrower shall, within three (3) Business
Days after the Trigger Date, repay the outstanding Obligations in full.
Section .FeesSection 2.08    Fees. (a)  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(a)The Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders, on the Effective Date the upfront fees in the amounts separately
agreed upon among the Borrower, the Administrative Agent, and the Lenders.
(b)All fees payable hereunder shall be paid on the respective dates due, in
immediately available funds, to the Administrative Agent. Fees paid shall not be
refundable under any circumstances except where assessed or collected in amounts
contrary to the terms of this Agreement.
Section .InterestSection 2.09    Interest. (a) The Loans comprising any
ABR Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Margin.
(a)The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Eurodollar
Borrowing plus the Applicable Margin.
(b)Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (x) in the case of overdue principal of any Loan, at the
option of the Required Lenders, 2% plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section 2.09, or (y) in the
case of any other amount, at the option of the Required Lenders, 2% plus the
rate applicable to ABR Loans as provided in paragraph (a) of this Section 2.09,
and (ii) upon the occurrence and during the continuation of any Event of
Default, at the option of the Required Lenders, interest accruing on all
outstanding Loans shall be increased by an additional 2% per annum over the
rates otherwise in effect pursuant to this Section 2.09; provided, however, that
during the continuation of any Event of Default described in clause (h) or (i)
of Article VII, the increased interest rates and fees set forth in this
paragraph (c) shall be applicable without any action or election on the part of
the Administrative Agent or any Lenders.
(c)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.
(d)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section .Alternate Rate of InterestSection 2.10    Alternate Rate of Interest.
If prior to the commencement of any Interest Period for a Eurodollar Borrowing:
(a)the Administrative Agent determines in good faith that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or
(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
accurately reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
applicable Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
applicable Lenders that the circumstances giving rise to such notice no longer
exist, any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and such Borrowing shall be converted to or continued on the
last day of the Interest Period applicable thereto as an ABR Borrowing. If the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section .Increased CostsSection 2.11    Increased Costs. (a)  If any Change in
Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or
(ii)impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main-taining any Eurodollar Loan or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder, whether of principal, interest or
otherwise, then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.
(a)If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender's capital or on the capital of such Lender's holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender's holding company for any such reduction suffered.
(b)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amounts shown as due on any such certificate within 15 days after receipt
thereof.
(c)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender's right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
Section .Break Funding PaymentsSection 2.12    Break Funding Payments. In the
event of (a) the payment of any principal of any Eurodollar Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.07(b) and is revoked in accordance therewith), or (d) 
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.15, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurodollar Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurodollar Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the London interbank market. A certifi-cate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 days after receipt thereof.
Section .TaxesSection 2.13    Taxes. (a)  Any and all payments by or on account
of any obligation of the Borrower hereunder (including, without limitation,
payments made by any Guarantors) shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(a)In addition, the Borrower shall pay any Other Taxes related to the Borrower
to the relevant Governmental Authority in accordance with applicable law.
(b)The Borrower shall indemnify the Administrative Agent and each Lender, within
15 days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by the Administrative Agent or such Lender or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(c)As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate; provided, however, that no Lender
shall be required to provide any documents or forms which it cannot deliver
under applicable law.
(e)If the Administrative Agent or a Lender determines that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.13, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
under this Section 2.13 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Borrower or any other Person.
(f)For any period during which a Foreign Lender has failed to provide the
Borrower with an appropriate form pursuant to subsection (e) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Foreign Lender shall not be entitled to indemnification under
this Section with respect to Taxes imposed by the United States; provided that,
should a Foreign Lender which is otherwise exempt from or subject to a reduced
rate of withholding tax become subject to Taxes because of its failure to
deliver a form required under clause (e) above, the Borrower shall take such
steps as such Foreign Lender shall reasonably request to assist such Foreign
Lender to recover such Taxes.
Section .Payments Generally; Pro Rata Treatment; Sharing of Set-offsSection
2.14    Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or of amounts payable under Section 2.11, 2.12, 2.13
or 9.03, or otherwise) prior to 2:00 p.m., New York City time (or, if the
Borrower has given to the Administrative Agent not later than 2:00 p.m., New
York City time, irrevocable written notice that such payment is being made on
such day, 4:30 p.m., New York City time) on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made in U.S. Dollars to
the Administrative Agent at its offices at 10 South Dearborn Street, Chicago,
Illinois 60603, except that payments pursuant to Sections 2.11, 2.12, 2.13 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(a)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties. The Borrower may designate the Loans to be repaid by any
payment or prepayment made hereunder; provided, however, in the event that the
Borrower fails to make any such designation, such payment or prepayment shall
first be applied to any ABR Loans and thereafter to Eurodollar Loans in such a
manner as to minimize any costs or expenses due under Section 2.12 as a result
of such payment or prepayment, in the reasonable judgment of the Administrative
Agent.
(b)If any Lender shall, by exercising any right of set‑off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders, as applicable, to the extent necessary so that the benefit of
all such payments shall be shared by such Lenders ratably in accordance with
their respective Applicable Percentages of the respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(d)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.14(c) or 9.03(c), or otherwise pursuant to this
Agreement, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid.
Section .Mitigation Obligations; Replacement of LendersSection
2.15    Mitigation Obligations; Replacement of Lenders. (a)  If any Lender
requests compensation under Section 2.11, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.13, then at the request of the
Borrower such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11 or 2.13,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment
made pursuant to any such request by the Borrower.
(a)If any Lender requests compensation under Section 2.11, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.13, or if any
Lender defaults in its obligation to fund Loans hereunder, or if any Lender
shall determine that any law, regulation or treaty or directive, or any change
therein or in the interpretation or application thereof, shall make it unlawful
for such Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the requirements
and restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have given 10 days (or such
shorter period as the Administrative Agent shall approve in its discretion)
prior written notice of such proposed assignment to the Administrative Agent,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.11 or payments required
to be made pursuant to Section 2.13, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
Article VII

Article VIII

Article IXRepresentations and Warranties
The Borrower represents and warrants to the Lenders that:
Section .Organization; PowersSection 3.01    Organization; Powers. Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every juris-diction where such
qualification is required.
Section .Authorization; EnforceabilitySection 3.02    Authorization;
Enforceability. The Transactions are within each Credit Party's organizational
powers and have been duly authorized by all necessary organizational action and,
if required, the action by the holders of such Credit Party's Equity Interests.
This Agreement has been duly executed and delivered by each Credit Party and
constitutes a legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
Section .Governmental Approvals; No ConflictsSection 3.03    Governmental
Approvals; No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of any of the Credit
Parties or any order of any Governmental Authority, (c) will not violate or
result in a default under any material indenture, agreement or other instrument
binding upon any of the Credit Parties or its assets, and (d) will not result in
the creation or imposition of any Lien on any asset of any of the Credit
Parties, other than as expressly permitted by the Loan Documents.
Section .Financial Condition; No Material Adverse ChangeSection
3.04    Financial Condition; No Material Adverse Change. (a) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
Fiscal Year ended May 31, 2007, reported on by Deloitte & Touche LLP,
independent public accountants, and (ii) as of and for the Fiscal Quarter and
the portion of the Fiscal Year ended February 29, 2008, certi-fied by its chief
financial officer. Such financial state-ments present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year‑end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
(a)Since May 31, 2007, there have been no events, acts, conditions or
occurrences, singly or in the aggregate, that have had or could reasonably be
expected to have a Material Adverse Effect.
Section .PropertiesSection 3.05    Properties. (a) Each of the Borrower and its
Subsidiar-ies has good title to, or valid leasehold interests in, all its real
and Personal property sufficient for the conduct of its business, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes, in each case free and clear of all Liens except as expressly permitted
by the Loan Documents.
(a)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business, free and clear
of all Liens except as expressly permitted by the Loan Documents, and the use
thereof by the Borrower and its Subsidiaries does not infringe upon the rights
of any other Person, except for any such infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section .Litigation and Environmental MattersSection 3.06    Litigation and
Environmental Matters. (a)  There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely deter-mined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.
(a)Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, or
(ii) has become subject to any Environmental Liability.
Section .Compliance with Laws and AgreementsSection 3.07    Compliance with Laws
and Agreements. Except where such compliance is being contested in good faith by
appropriate proceedings, each of the Borrower and its Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.
Section .Investment Company StatusSection 3.08    Investment Company Status.
Neither the Borrower nor any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
Section .TaxesSection 3.09    Taxes. Each of the Borrower and its Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or caused to be paid all Taxes required to have
been paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section .ERISASection 3.10    ERISA. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by more than $5,000,000 the fair market value of the assets of such Plan,
and the present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed by more than $5,000,000 the
fair market value of the assets of all such underfunded Plans.
Section .SubsidiariesSection 3.11    Subsidiaries. Schedule 3.11 to this
Agreement lists each Subsidiary of the Borrower as of the Effective Date and
accurately sets forth for such Subsidiary the type of entity, its jurisdiction
of organization, the holders of its Equity Interests, and whether as of the
Effective Date such Subsidiary is a Significant Subsidiary and/or a Material
Subsidiary.
Section .Margin SecuritiesSection 3.12    Margin Securities. Neither the
Borrower nor any of its Subsidiaries (i) is engaged in the business of
purchasing or carrying “margin stock” as defined in Regulation U of the Board,
or (ii) has used any proceeds of any Loans to purchase or carry any such “margin
stock” contrary to the provisions of Regulation U or Regulation X of the Board.
Section .DisclosureSection 3.13    Disclosure. None of the reports, financial
statements, certificates and other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading at the time made or delivered; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.
Article X

Article XI

Article XIIConditions
Section .Effective DateSection 4.01    Effective Date. This Agreement shall not
become effective until each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.
(b)The Administrative Agent (or its counsel) shall have received (i) from the
Borrower, a Note for each Lender as has been requested by such Lender, and (ii)
from the Guarantors, the Subsidiary Guaranty signed by all such parties.
(c)The Administrative Agent shall have received the favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) the general counsel of the Credit Parties, and (ii) Nelson Mullins
Riley & Scarborough LLP, special counsel for the Credit Parties, substantially
in the form of Exhibits D-1 and D-2, respectively, and covering such other
matters relating to the Borrower, this Agreement, the Loan Documents or the
Transactions as the Required Lenders shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinions.
(d)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(e)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President or a Financial Officer of the
Borrower, confirming compliance with the conditions set forth in Section 4.02.
(f)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out‑of‑pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(g)The Administrative Agent shall have received certified copies of all
consents, approvals, authorizations, registrations, filings and orders required
to be made or obtained by the Borrower and all Guarantors in connection with the
financings evidenced by this Agreement and the other Transactions, and all such
consents, approvals, authorizations, registrations, filings and orders shall be
in full force and effect and all applicable waiting periods shall have expired,
and no investigation or inquiry by any Governmental Authority in respect of such
financings or other Transactions shall be ongoing.
(h)Since May 31, 2007, there shall have occurred no events, acts, conditions or
occurrences of whatever nature, singly or in the aggregate, that have had, or
are reasonably expected to have, a Material Adverse Effect.
(i)No actions, suits or other legal proceedings shall be pending or, to the
knowledge of the Borrower, threatened, against or affecting the Borrower or the
Guarantors and seeking to enjoin, restrain, or otherwise challenge or contest
the validity of the financings evidenced by this Agreement or the other
Transactions. The Borrower shall have delivered or otherwise made available to
the Administrative Agent and the Lenders the consolidated financial statements
for the Borrower and its Subsidiaries for the Fiscal Year ended May 31, 2007,
including balance sheet and income and cash flow statements, audited by
independent public accountants of recognized national standing and prepared in
conformity with GAAP, and the consolidated financial statements of the Borrower
and its Subsidiaries for the Fiscal Quarter and year-to-date period ended
February 29, 2008, and such other financial information as the Administrative
Agent or the Required Lenders may have reasonably requested.
(j)The Canadian Intercreditor Agreement shall have been executed and delivered
by the parties thereto.
(k)The Administrative Agent shall have received all other documents,
certificates, and other information as the Administrative Agent may reasonably
request.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section .Funding DateSection 4.02    Funding Date. The obligations of the
Lenders to make Loans to the Borrower on the Funding Date are subject to the
satisfaction of the following conditions:
(a)the Borrower shall have duly completed and submitted to the Administrative
Agent the Borrowing Request for funding of such Loans;
(b)all conditions set forth in Section 4.01 shall have been satisfied, and shall
have remained satisfied, as of the Funding Date (except to the extent waived in
accordance with Section 9.02);
(c)the fact that on the Funding Date, both before and after giving effect to the
Borrowings and the other Transactions occurring on such date, no Default or
Event of Default shall have occurred and be continuing; and
(d)the fact that the representations and warranties contained in Article III of
this Agreement (including, without limitation, the representation and warranty
set forth in Section 3.04(b)) shall be true in all material respects on and as
of the date of such Borrowing except for changes expressly permitted herein and
except to the extent that such representations and warranties relate solely to
an earlier date (in which event such representations and warranties shall have
been true in all material respects on and as of such earlier date).
The Borrowing Request shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (b), (c) and (d) of this Section. Notwithstanding the foregoing, the
Lenders shall have no obligations to make Loans to the Borrower hereunder unless
the conditions set forth in Section 4.01 and this Section 4.02 have been
satisfied (or waived in accordance with Section 9.02) on or before 3:00 p.m.,
New York City time, on the Funding Date, at which time all Commitments shall
automatically terminate without further action by any of the Lenders or the
Administrative Agent.
Article XIII



Article XIV

Article XVAffirmative Covenants
Until all principal of and interest on all Loans and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
and the Administrative Agent that:
Section .Financial Statements and Other InformationSection 5.01    Financial
Statements and Other Information. The Borrower will furnish to the
Administrative Agent and each Lender:
(a)within 100 days after the end of each Fiscal Year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;
(b)within 50 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such Fiscal
Quarter and the then elapsed portion of the Fiscal Year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous Fiscal
Year, all certified by one of its Finan-cial Officers as presenting fairly in
all material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;
(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections  6.10 and 6.11, and (iii) describing in reasonable
detail any change in GAAP or in the application thereof that has occurred since
the date of the audited financial statements for the immediately preceding
Fiscal Year that is material with respect to the financial statements
accompanying such certificate;
(d)promptly after the same become publicly available, copies of all annual and
quarterly reports filed by the Borrower or any Subsidiary with the Securities
and Exchange Commission, or any Govern-mental Authority succeeding to any or all
of the functions of said Commission, or with any national securities exchange,
as the case may be;
(e)promptly upon the receipt thereof, a copy of any management letter or
management report prepared by the Borrower's independent certified public
accountants in conjunction with the financial statements described in Section
5.01(a); and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Notwithstanding the foregoing requirements for delivery of annual and quarterly
financial statements and reports and other filings in Section 5.01(a), (b) and
(d) above, and notices required to be given pursuant to Section 5.02, such
delivery and notice requirements shall be deemed to have been satisfied at such
time as the Borrower shall have notified the Administrative Agent and the
Lenders as to the filing of such financial statements, reports and other filings
with the Securities and Exchange Commission as part of the Borrower's reports on
Form 10-K or Form 10-Q, or reports of events or occurrences on Form 8-K, or
other applicable filings, as the case may be, so long as the Administrative
Agent and the Lenders have electronic access to such filings at such time.
Section .Notices of Material EventsSection 5.02    Notices of Material Events.
The Borrower will furnish to the Administrative Agent and each Lender prompt
(and in any event within five Business Days) written notice of the following:
(a)the occurrence of any Default or Event of Default;
(b)the filing or commencement of any actions, suits or proceedings by or before
any arbitrators or Governmental Authorities against or affecting the Borrower or
any Subsidiaries or other Affiliates thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect;
(c)if and when the Borrower or any member of the ERISA Affiliate (i) gives or is
required to give notice to the PBGC of any Reportable Event with respect to any
Plan which might reasonably be expected to constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such Reportable Event, a
copy of the notice of such Reportable Event given or required to be given to the
PBGC, (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice, or (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice, in each case where such Reportable
Event, withdrawal liability, termination or appointment could reasonably be
expected to have or cause a Material Adverse Effect; and
(d)the cancellation or termination of any material agreement or the receipt or
sending of written notice of default or intended termination or cancellation of
any material agreement, in any case that could reasonably be expected to have a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section .Maintenance of ExistenceSection 5.03    Maintenance of Existence. The
Borrower shall at all times maintain its existence as a corporation in the
jurisdiction of its organization. The Borrower shall cause each of its Material
Subsidiaries to maintain its legal existence, provided, that (i) the Borrower
may dissolve Subsidiaries from time to time if (x) the Borrower has determined
that such dissolution is desirable, and (y) such dissolution could not
reasonably be expected to have or cause a Material Adverse Effect, or (ii) the
Borrower or any Subsidiary may eliminate or discontinue a business line pursuant
to Section 6.03(c).
Section .Payment of ObligationsSection 5.04    Payment of Obligations. The
Borrower will, and will cause each of its Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropri-ate proceedings, and the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (b) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
Section .Maintenance of Properties; InsuranceSection 5.05    Maintenance of
Properties; Insurance. The Borrower will, and will cause each of its
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, (b) maintain and keep in full force and
effect all rights in respect of Intellectual Property used in the business of
the Borrower and its Subsidiaries, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (c) maintain,
with financially sound and reputable insurance companies or through adequate
self-insurance programs, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations or consistent with past practices of
the Borrower and such Subsidiaries.
Section .Books and Records; Inspection RightsSection 5.06    Books and Records;
Inspection Rights. The Borrower will (i) keep, and cause each of its
Subsidiaries to keep, proper books of record and account in which full, true and
correct entries in conformity with GAAP shall be made of all dealings and
transactions in relation to its business and activities; and (ii) permit, and
cause each of its Subsidiaries to permit, representatives of any Lender, after
written notice to an officer of the Borrower or Subsidiary, at such Lender's
expense during any period in which a Default or Event of Default is not in
existence and at the Borrower's expense during any period in which a Default or
Event of Default is in existence, to visit (which date of visit shall be two (2)
Business Days after the date such request is made or any earlier date as may be
mutually agreed by the Borrower and such Lender) and inspect any of their
respective properties, to examine and make abstracts from any of their
respective books and records and to discuss their respective affairs, finances
and accounts with their respective officers, employees and independent public
accountants. The Borrower agrees to cooperate and assist in such visits and
inspections, in each case at such reasonable times and as often as may
reasonably be desired. Notwithstanding the foregoing, during any period in which
no Event of Default is in existence, neither the Administrative Agent nor any
Lender may engage in (i) more than two inspections per Fiscal Year or (ii)
discussions with the Borrower's independent public accountants, unless the
Borrower shall have otherwise consented to same.
Section .Compliance with LawsSection 5.07    Compliance with Laws. The Borrower
will, and will cause each of its Subsidiaries and each of its ERISA Affiliates
to, comply with applicable laws (including but not limited to ERISA),
regulations, executive orders, and similar requirements of governmental
authorities (including but not limited to PBGC), except where the necessity of
such compliance is being contested in good faith through appropriate proceedings
or except where the noncompliance with which could not be reasonably expected to
cause or result in a Material Adverse Effect.
Section .Use of ProceedsSection 5.08    Use of Proceeds. The proceeds of the
Loans shall be used to finance a portion of the Target Acquisition and related
transaction fees, costs and expenses, with any balance to be used for working
capital and other general corporate purposes of the Borrower and its
Subsidiaries, in each case to the extent not otherwise prohibited herein. No
portion of the proceeds of the Loans will be used by the Borrower (i) in
connection with a Non-Negotiated Acquisition, directly or indirectly, (ii) for
the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any Margin Stock in violation of Regulations T, U and X, or (iii) for
any purpose in violation of any applicable law or regulation.
Section .Additional GuarantorsSection 5.09    Additional Guarantors. Not later
than 30 days (or such longer period as the Administrative Agent may agree) after
the date required for delivery of any quarterly or annual financial statements
pursuant to Section 5.01, if any Domestic Subsidiary that is not a Guarantor as
of the period end date of such financial statements would qualify as of such
period end date as a Significant Subsidiary, the Borrower shall cause such
Domestic Subsidiary to execute and deliver to the Administrative Agent a
Subsidiary Guaranty Supplement pursuant to which such Domestic Subsidiary agrees
to be bound by the terms and provisions of the Subsidiary Guaranty, accompanied
by (i) all other Loan Documents related thereto, (ii) certified copies of the
certificates or articles of incorporation, organization or formation, by-laws,
limited liability company agreements, partnership agreements, and other
applicable organizational documents, appropriate authorizing resolutions of the
board of directors, board of managers, or comparable body, and opinions of
counsel for such Domestic Subsidiary comparable to those delivered pursuant to
Section 4.01, and (iii) such other documents as the Administrative Agent may
reasonably request. The Borrower may request that any Guarantor cease to be a
Guarantor and be released and discharged from its obligations under the
Subsidiary Guaranty if (i) the Equity Interests of such Guarantor are being sold
in a transaction expressly permitted by the terms of this Agreement, or
(ii) such Guarantor has ceased to qualify as a Significant Subsidiary as
indicated by the most recent quarterly or annual financial statements delivered
pursuant to Section 5.01.
Section .Target AcquisitionSection 5.10    Target Acquisition. When and if the
Target Acquisition is consummated, the Target Acquisition will be consummated
consistently in all material respects with the Acquisition Agreement (except for
changes in such Acquisition Agreement as would not be, taken as a whole, adverse
in any material respect to the Borrower and its Subsidiaries taken as a whole,
or the Lenders), including the receipt of all required consents, licenses, and
approval of all Governmental Authorities and the expiration of any required
waiting periods.
Article XVI

Article XVII

Article XVIIINegative Covenants
Until all principal of and interest on the Loans and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders and
the Administrative Agent that:
Section .Subsidiary IndebtednessSection 6.01    Subsidiary Indebtedness. The
Borrower will not permit any of its Subsidiaries to create, incur or suffer to
exist any Indebtedness, other than:
(a)the Subsidiary Guaranty;
(b)Indebtedness under the 2006 Credit Agreement and other Indebtedness existing
on the date of this Agreement and described on Schedule 6.01;
(c)Indebtedness secured by Liens permitted pursuant to the terms of Section
6.02(a)(iii);
(d)Indebtedness of a Subsidiary owing to the Borrower or any other Subsidiary;
(e)Indebtedness resulting from Guarantees by Guarantors of Permitted Pari Passu
Indebtedness and other Indebtedness otherwise expressly permitted by this
Section 6.01;
(f)Indebtedness arising from the renewal or extension of any Indebtedness
described in clauses (b) and (c) above, provided that the amount of such
Indebtedness is not increased and any Liens securing such Indebtedness attached
only to the assets previously serving as collateral for such Indebtedness prior
to such renewal or extension;
(g)Indebtedness owing by a Subsidiary that was in existence at the time such
Person first became a Subsidiary, or at the time such Person was merged into or
consolidated with a Subsidiary, which Indebtedness was not created or incurred
in contemplation of such event, provided that such Indebtedness is at the time
permitted pursuant to the terms of Section 6.02 (in the case of any Indebtedness
secured by any Liens on assets of such Subsidiary);
(h)Indebtedness resulting from Surety Indemnification Obligations of such
Subsidiary; and
(i)Other unsecured Indebtedness of any Subsidiaries not described in clauses (a)
through (h) above in an aggregate principal amount outstanding at any time not
to exceed fifteen percent (15%) of Net Worth as at the end of the Borrower's
most recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent.
Section .LiensSection 6.02    Liens. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
(a)(i)    Liens existing on the date of this Agreement and described on Schedule
6.02 securing Indebtedness outstanding on the date of this Agreement;
(i)Liens existing on any asset of any Person at the time such Person becomes a
Subsidiary, or at the time such Person was merged into or consolidated with the
Borrower or a Subsidiary, which Lien was not created in contemplation of such
event and, if such Lien secures Indebtedness of a Subsidiary, such Indebtedness
is permitted pursuant to the terms of Section 6.01; and
(ii)Liens on any asset securing Indebtedness (including, without limitation, a
Capital Lease Obligation) incurred or assumed for the purpose of financing all
or any part of the cost of acquiring or constructing such asset, provided that
such Lien (x) attaches to such asset (and no other asset) concurrently with or
within 18 months after the acquisition or completion of construction thereof,
and (y) secures solely such Indebtedness incurred or assumed for the purpose of
financing all or any part of the cost of acquiring or constructing such asset;
provided that the aggregate amount of Indebtedness secured by Liens permitted
pursuant to clauses (i) and (iii) of this Section 6.02(a) shall at no time
exceed an amount equal to 10% of Net Worth as at the end of the Borrower's most
recently ended Fiscal Quarter for which financial statements have been made
available, or are required to have been made available, to the Administrative
Agent;
(b)Liens securing Permitted Pari Passu Indebtedness, provided that all
requirements and conditions set forth in the definition of the term “Permitted
Pari Passu Indebtedness” shall be satisfied at all times any such Liens are in
effect;
(c)Liens securing Indebtedness owing by the Borrower or any Subsidiary to any
Credit Party;
(d)Liens arising out of the refinancing, extension, renewal or refunding of any
Indebtedness secured by any Lien permitted by any of the foregoing clauses (a)
through (c) of this Section, provided that (i) such Indebtedness is not secured
by any additional assets, and (ii) the amount of such Indebtedness secured by
any such Lien is not increased;
(e)Permitted Encumbrances;
(f)Liens in respect of any taxes which are either (x) not, as at any date of
determination, due and payable or (y) being contested in good faith as permitted
by Section 5.04;
(g)Liens (x) on the Canadian Receivables Collateral securing obligations under
the Canadian Receivables Credit Facility; and (y) securing obligations arising
under other Settlement Facilities and attaching only to those receivables
payable in respect of such Settlement Facilities; and
(h)Liens on cash and cash equivalents deposited or pledged in the ordinary
course of business to secure Surety Indemnification Obligations.
Section .Consolidations, Mergers and Sales of AssetsSection
6.03    Consolidations, Mergers and Sales of Assets. No Borrower will, nor will
it permit any of its Material Subsidiaries to, consolidate or merge with or
into, or effect any Asset Sale to, any other Person, or discontinue or eliminate
any Material Subsidiary or business segment, provided that:
(a)the Borrower may merge with another Person if (i) the Borrower is the
corporation surviving such merger and (ii) immediately after giving effect to
such merger, no Default or Event of Default shall have occurred and be
continuing;
(b)Subsidiaries (i) may merge with, and sell assets to, one another and the
Borrower, provided that if one of the Persons involved in such merger or sale is
a Credit Party, the surviving Person or transferee in any such transaction is a
Credit Party, and (ii) may merge with another Person if (x) such Subsidiary is
the Person surviving such merger, and (y) no Default or Event of Default shall
have occurred and be continuing;
(c)the Borrower and its Subsidiaries may eliminate or discontinue business lines
and segments from time to time if such elimination or discontinuance could not
reasonably be expected to have a Material Adverse Effect;
(d)so long as no Event of Default shall then have occurred and be continuing or
would result therefrom, the Borrower and its Subsidiaries may effect any Asset
Sale so long as the assets to be sold pursuant to all such Asset Sales during
any Fiscal Year have not contributed, in the aggregate, more than fifteen
percent (15%) of the EBITDA of the Borrower for the then-most recently completed
period of four consecutive Fiscal Quarters for which financial statements are
available (with the determination of such contribution to EBITDA to be made by
the Borrower in a manner reasonably acceptable to the Administrative Agent);
provided, however, that in determining the Borrower's compliance with the
foregoing limitation on Asset Sales in any Fiscal Year, the Borrower may deduct
from the EBITDA attributable to the assets sold in such Asset Sales, an amount
equal to the EBITDA attributable to Permitted Acquisitions made or proposed to
be made by the Borrower and its Subsidiaries within 180 days after consummation
of the respective Asset Sale and with the proceeds of such Asset Sale (with the
determination of the EBITDA attributable to such Permitted Acquisition to be
made by the Borrower in a manner reasonably acceptable to the Administrative
Agent); and provided, further; that if and to the extent, absent such deduction
with respect to such proposed Permitted Acquisitions, a breach of this Section
6.03(e) would occur, the Borrower shall provide the Administrative Agent, not
later than the expiration of such 180-day period, a report in reasonable detail
as to such proposed Permitted Acquisitions, if any, and to the extent all or any
portion of the proposed Permitted Acquisitions (or any other Permitted
Acquisitions) are not so made within such 180 day period, then only the EBITDA
attributable to Permitted Acquisitions made shall be deducted for purposes of
determining whether the Borrower is in compliance with the 15% limitation set
forth above for the Fiscal Year during which such Asset Sales occurred;
(e)Subsidiaries which are formed for the sole purpose of (1) merging into
Persons that will become Subsidiaries or (2) acquiring the assets or Equity
Interests of Persons and thereafter becoming Subsidiaries, may merge with such
Persons or consolidate those Persons' assets with the assets of those
Subsidiaries so long as such acquisitions and related transactions are otherwise
permitted by this Agreement; and
(f)any Asset Sale made as a result of the exercise of the Joint Venture Call
Right with respect to the assets or Equity Interests of the Subsidiary that are
subject to such Joint Venture Call Right; provided, however, that if after
giving effect to such Asset Sale, the Borrower's Leverage Ratio (computed on a
pro forma basis as of the last day of the most recently ended period of four
consecutive Fiscal Quarters for which financial statements are available) would
exceed 2.00 to 1.00, then the Borrower shall, not later than ten (10) Business
Days after such Asset Sale is consummated, provide written notice thereof to the
Administrative Agent and, unless such prepayment is waived in writing by the
Administrative Agent (acting at the direction of the Required Lenders) within
ten (10) Business Days after its receipt of such notice, the Borrower shall
prepay or cause to be prepaid an amount of its outstanding Indebtedness in the
form of term loans used to finance the purchase of the assets subject to such
Asset Sale (with payment to be applied pro rata across maturities) or, if no
such term loans are then outstanding, Indebtedness under this Agreement or any
other Indebtedness (but without any required reduction in the commitments from
the lenders that are parties to any revolving credit facilities) equal to the
lesser of (x) the amount necessary to be prepaid to reduce such Leverage Ratio
to 2.00 to 1.00, (y) the net cash proceeds received by the Borrower and its
Subsidiaries from such Asset Sale (after giving effect to any costs, fees and
expenses associated therewith and any Indebtedness repaid in connection
therewith), and (z) the total amount of Indebtedness then outstanding as term
loans used to finance the purchase of the assets subject to such Asset Sale and
advances under this Agreement
Section .AcquisitionsSection 6.04    Acquisitions. The Borrower will not, nor
will it permit any of its Subsidiaries to, directly or indirectly, effect an
Acquisition, unless in each case (i) such Acquisition is of a business or in an
industry that is the same or substantially similar to that of the Borrower and
its existing Subsidiaries or such other businesses arising therefrom or that are
reasonably related to the payment services, financial services, transaction
processing and money transfer business, (ii) the Borrower has satisfied all
applicable conditions and requirements for such acquisition to constitute a
Permitted Acquisition as provided in the definition of the term “Permitted
Acquisition”, (iii) such Acquisition is not a Non-Negotiated Acquisition, and
(iv) no Default or Event of Default shall result therefrom (which has not been
specifically waived in writing pursuant to Section 9.02).
Section .Swap AgreementsSection 6.05    Swap Agreements. The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any Swap Agreement,
except Swap Agreements that are entered into by the Borrower or such Subsidiary
with the intent, at such time, to (a) hedge or mitigate risks (whether or not
deemed to constitute a “hedge” for purposes of FAS 133) to which the Borrower or
any Subsidiary has actual or reasonably anticipated exposure (other than those
in respect of Equity Interests (excluding options embedded within convertible
debt securities) of the Borrower or any of its Subsidiaries), or (b) effectively
cap, collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.
Section .Lines of BusinessSection 6.06    Lines of Business. Neither the
Borrower nor any of its Significant Subsidiaries shall conduct or enter into any
business, either directly or through any other Subsidiary, except for any
business that is the same or substantially similar as that of the Borrower or
its existing Subsidiaries or such other businesses arising therefrom or
reasonably related to the payment services, financial services, transaction
processing or money transfer businesses.
Section .Transactions with AffiliatesSection 6.07    Transactions with
Affiliates. The Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any property or assets to, or purchase,
lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, in any case where such
transactions, singly or in the aggregate, are material to the Borrower and its
Subsidiaries, taken as a whole, except (a) in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary in any material respect than could be obtained on an arm's-length
basis from unrelated third parties, and (b) transactions between or among the
Borrower and any Guarantors not involving any other Affiliate.
Section .Restrictive AgreementsSection 6.08    Restrictive Agreements. The
Borrower will not, nor will it permit any of its Subsidiaries to, create or
otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction (excluding any such encumbrance or restriction under
this Agreement) on the ability of any such Subsidiary to (i) pay dividends or
make any other distributions on any of its Equity Interests, (ii) pay any
amounts owing to the Borrower or any of its Subsidiaries, or (iii) grant any
Liens on any of its assets to secure any of the Obligations under this
Agreement, except (A) any such encumbrance or restriction with respect to the
granting of Liens imposed by a lessor under any capital lease or by a lender
extending purchase money financing in respect of any asset or assets of the
Borrower or any Subsidiary, so long as such encumbrances or restrictions does
not so encumber or restrict any other assets or property of the Borrower or any
Subsidiary, (B) any such encumbrance or restriction set forth in Permitted Pari
Passu Indebtedness, (C) any such existing encumbrances or restrictions in any
Indebtedness of a Subsidiary permitted pursuant to the terms of Section 6.01, or
Indebtedness of the Borrower resulting from the merger or consolidation of
another Person into or with the Borrower, which Indebtedness existed at the time
of such merger or consolidation and was not created or incurred in contemplation
of such event, (D) those encumbrances or restrictions more particularly
described in Schedule 6.07 and (E) any such encumbrance or restriction pursuant
to an agreement between the Borrower or its Subsidiary with the Person (other
than any Affiliate of the Borrower) owning the minority of the outstanding
Equity Interests in a non-wholly owned Subsidiary of the Borrower requiring the
consent of such Person prior to taking the actions described in the preceding
clauses (i), (ii) or (iii) above with respect to such non-wholly owned
Subsidiary.
Section .Accounting ChangesSection 6.09    Accounting Changes. The Borrower will
not, and will not permit any Subsidiary to, make any significant change in
accounting practices, except as required or permitted by GAAP.
Section .Leverage RatioSection 6.10    Leverage Ratio. The Leverage Ratio at the
end of each Fiscal Quarter shall not be greater than 3.25 to 1.00 for the Fiscal
Quarter just ended and the immediately preceding three Fiscal Quarters.
Section .Fixed Charge Coverage RatioSection 6.11    Fixed Charge Coverage Ratio.
The ratio of (i) EBITR to (ii)  Fixed Charges as at the end of each Fiscal
Quarter, shall not be less than 2.50 to 1.00 for the Fiscal Quarter just ended
and the immediately preceding three Fiscal Quarters.
Article XIX

Article XX

Article XXIEvents of Default
If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay when due any principal of any Loan, whether at
the due date of any installment thereof, on the Maturity Date, or at a date
fixed for prepay-ment thereof or otherwise;
(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied thereafter for a period of five
Business Days;
(c)any representation or warranty made or deemed made in writing by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been untrue or incorrect in any material respect
when made or deemed made;
(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower's existence), Section 5.08 or 5.10, or in Article VI;
(e)the Borrower shall fail to observe or perform any covenant, condition or
agree-ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after (i) any officer of the Borrower becomes aware thereof,
or (ii) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);
(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable or within any
applicable grace period for such payment;
(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holders of any
Material Indebtedness or any trustees or agents on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness or
Indebtedness of a Subsidiary that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness or of all the
Equity Interests of such Subsidiary, as the case may be, in a transaction
otherwise expressly permitted under this Agreement, and such Indebtedness is
paid at or prior to the time it becomes due as a result of such transaction;
(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Material Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(i)the Borrower or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or cease to pay its debts
generally as such debts become due, (vi) take any action for the purpose of
effecting any of the foregoing;
(j)one or more final judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (exclusive of amounts covered by insurance) shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed or deferred, or the judgment or
judgments shall not have been paid in full or otherwise released or discharged;
(k)the Borrower or any of its ERISA Affiliates shall fail to pay when due any
material amount which it shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA; or notice of intent to terminate a Plan or Plans
shall be filed under Title IV of ERISA by the Borrower, any of its ERISA
Affiliates, any plan administrator or any combination of the foregoing; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans or a
proceeding shall be instituted by a fiduciary of any such Plan or Plans to
enforce Section 515 or 4219(c) (5) of ERISA and such proceeding shall not have
been dismissed within 30 days thereafter; or federal tax liens and/or liens of
the PBGC under Section 4068 of ERISA shall be rendered or filed against the
Borrower or any of its ERISA Affiliates which shall continue unsatisfied,
unreleased and unstayed for a period of 60 days; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated; or the Borrower or any its ERISA
Affiliates shall be obligated to contribute to, terminate its participation in,
or incur any withdrawal liability with respect to, a Multiemployer Plan;
provided, that no Default or Event of Default shall arise under this paragraph
(k) unless, in the reasonable opinion of the Required Lenders, when taken
together with all other events described in this clause (k) that have occurred,
the foregoing matters could reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $25,000,000;
(l)a Change in Control shall occur; or
(m)(i) the Subsidiary Guaranty shall cease to be enforceable, (ii) the Borrower
or any Subsidiary shall assert that any Loan Document is not enforceable, or
(iii) any default or event of default under any other Loan Document shall occur
or exist and continue in effect beyond any applicable period to cure such
default or event of default;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare all Loans then out-standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of all Loans then outstanding, together with accrued interest thereon and all
fees and other Obligations accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.
Article XXII



Article XXIII

Article XXIVThe Administrative Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili-ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower or any other Credit Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
Article XXV



Article XXVI

Article XXVIIMiscellaneous
Section .NoticesSection 9.01    Notices. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
(i)if to the Borrower, to it at 10 Glenlake Parkway, Atlanta, Georgia 30328,
Attention of Joe Hyde, Chief Financial Officer, and Lisa Joublanc, Treasurer
(Telecopy No. (770) 829-8517),
(ii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 South Dearborn Street, 7th Floor, Chicago, Illinois
60603, Attention Cecily Roland (Telecopy No. (312) 385-7098); and
(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
(a)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
(b)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
Section .Waivers; AmendmentsSection 9.02    Waivers; Amendments. (a)  No failure
or delay by the Administrative Agent or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(a)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of any interest or fees payable hereunder (whether directly or
indirectly through an amendment to the Pricing Schedule or to the definition of
the term “Leverage Ratio” to the extent (but only to the extent) such amendment
would effect a reduction in such rate of interest or fees pursuant to the
Pricing Schedule), without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, or postpone the “Trigger Date” under Section
2.07(c), without the written consent of each Lender affected thereby, (iv)
change Section 2.14(b) or (c) in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender, (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without, in each case, the written
consent of each Lender, or (vi) release, discharge or otherwise limit the
obligations and liabilities of any Guarantor under the Subsidiary Guaranty
except (x) in connection with a merger, consolidation or dissolution of such
Guarantor or a sale of the Equity Interests of such Guarantor, in any case in a
transaction expressly permitted by this Agreement, (y) pursuant to the final
sentence of Section 5.09, or (z) with the written consent of each Lender; and
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.
Section .Expenses; Indemnity; Damage WaiverSection 9.03    Expenses; Indemnity;
Damage Waiver. (a)  The Borrower shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation of this Agreement or any amendments, modifications or
waivers of the provi-sions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or similar
negotiations in respect of such Loans.
(a)The Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, penalties, damages, liabilities and related reasonable
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee (“Claims and Expenses”), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto (each of the foregoing, an “Indemnity
Proceeding”); provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are deter-mined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; and provided further, that should the Borrower
pay any amounts to the Administrative Agent or the Lenders due to this Section,
and it shall be determined that the harm being indemnified against resulted from
the Administrative Agent's or any Lender's gross negligence or willful
misconduct, then such party receiving such payment shall rebate such payment to
the Borrower, together with interest thereon accruing at the Federal Funds Rate
from the date such payment was made until the date such rebate is received by
the Borrower (calculated for the actual number of days elapsed on the basis of a
365 day year). If the Borrower is required to indemnify an Indemnitee pursuant
hereto and has provided evidence reasonably satisfactory to such Indemnitee that
the Borrower has the financial wherewithal to reimburse such Indemnitee for any
amount paid by such Indemnitee with respect to such Indemnity Proceeding, such
Indemnitee shall not settle or compromise any such Indemnity Proceeding without
the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).
(b)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender's
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(c)If a claim is to be made by an Indemnitee under this Section, the Indemnitee
shall give written notice to the Borrower promptly after the Indemnitee receives
actual notice of any Claims and Expenses incurred or instituted for which the
indemnification is sought; provided, that, the failure to give such prompt
notice shall not decrease the Claims and Expenses payable by the Borrower,
except to the extent that such failure has caused the Borrower to forfeit any
substantive right of a material nature. If requested by the Borrower in writing,
and so long as (i) no Event of Default shall have occurred and be continuing and
(ii) the Borrower has acknowledged in writing to the Indemnitee that the
Borrower shall be obligated under the terms of its indemnity hereunder in
connection with such Indemnity Proceeding (subject to the exclusion of any
losses, liabilities, claims, damages or expenses incurred by reason of the gross
negligence or willful misconduct of the Indemnitee), the Borrower may, at its
election, conduct the defense of any such Indemnified Proceeding to the extent
such contest may be conducted in good faith on legally supported grounds. If any
lawsuit or enforcement action is filed against any Indemnitee entitled to the
benefit of indemnity under this Section, written notice thereof shall be given
to the Borrower as soon as practicable (and in any event within 15 days after
the service of the citation or summons). Notwithstanding the foregoing, the
failure so to notify the Borrower as provided in this Section will not relieve
the Borrower from liability hereunder (except to the extent such failure has
caused the Borrower to forfeit any substantive right of a material nature).
After such notice, the Borrower shall be entitled, if they so elect, to take
control of the defense and investigation of such lawsuit or action and to employ
and engage counsel of their own choice reasonably acceptable to the Indemnitee
to handle and defend the same, at the Borrower's cost, risk and expense;
provided however, that the Borrower and its counsel shall proceed with diligence
and in good faith with respect thereto. If (i) the engagement of such counsel by
the Borrower would present a conflict of interest which would prevent such
counsel from effectively defending such action on behalf of the Indemnitee, (ii)
the defendants in, or targets of, any such lawsuit or action include both the
Indemnitee and Borrower, and the Indemnitee reasonably concludes that there may
be legal defenses available to it that are different from or in addition to
those available to the Borrower, (iii) the Borrower fails to assume the defense
of the lawsuit or action or to employ counsel reasonably satisfactory to such
Indemnitee, in either case in a timely manner, or (iv) an Event of Default shall
occur and be continuing, then such Indemnitee may employ separate counsel to
represent or defend it in any such action or proceeding and the Borrower will
pay the fees and disbursements of such counsel; provided, however that each
Indemnitee shall, in connection with any matter covered by this Section which
also involves other Indemnified Parties, use reasonable efforts to avoid
unnecessary duplication of efforts by counsel for all indemnities. Should the
Borrower be entitled to conduct the defense of any Indemnity Proceeding pursuant
to the terms of this Section, the Indemnitee shall cooperate (with all Claims
and Expenses associated therewith to be paid by the Borrower) in all reasonable
respects with the Borrower and such attorneys in the investigation, trial and
defense of such lawsuit or action and any appeal arising therefrom; provided,
however that the Indemnitee may, at its own cost (except as set forth in, and in
accordance with, the foregoing sentence), participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom.
(d)To the extent permitted by applicable law, the Borrower shall not assert, and
the Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof.
(e)The Administrative Agent and each Lender agree that in the event that any
Indemnity Proceeding is asserted or threatened in writing or instituted against
it or any other party entitled to indemnification hereunder, the Administrative
Agent or such Lender shall promptly notify the Borrower thereof in writing and
agree, to the extent appropriate, to consult with the Borrower with a view to
minimizing the cost to the Borrower of its obligations under this Section;
provided that the failure to so notify the Borrower will not relieve the
Borrower from liability hereunder except to the extent such failure has caused
the Borrower to forfeit any substantive right of a material nature.
(f)All amounts due under this Section shall be payable not later than five
Business Days after written demand therefor.
Section .Successors and AssignsSection 9.04    Successors and Assigns. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) no Borrower may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(a)(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld) of:
(A)the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, or an Approved Fund, or if
an Event of Default has occurred and is continuing, to any other assignee; and
(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.
(i)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire Loan Exposure of a Lender, the amount of the
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;
(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender's rights and obligations under this Agreement;
(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee's compliance procedures and
applicable laws, including Federal and state securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(ii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obliga-tions under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.11,
2.12, 2.13 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iii)The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the principal amount of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(iv)Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(b), 2.14(d) or
9.03(c), the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(b)(i)    Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender's rights and obligations
under this Agreement (including all or a portion of its Commitment(s) and the
Loans owing to it); provided that (A) such Lender's obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.13 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14(c) as though it were a Lender.
(i)A Participant shall not be entitled to receive any greater payment under
Section 2.11 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.13 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.13(e) as
though it were a Lender.
(c)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
Section .SurvivalSection 9.05    Survival. All covenants, agreements,
representations and warranties made by the Credit Parties herein and in the
other Loan Documents, and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or such other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.11, 2.12, 2.13 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, or the termination
of this Agreement or any provision hereof.
Section .Counterparts; Integration; EffectivenessSection 9.06    Counterparts;
Integration; Effectiveness. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and any separate letter agreements with respect
to fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
Section .SeverabilitySection 9.07    Severability. Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
Section .Right of SetoffSection 9.08    Right of Setoff. If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
Section .Governing Law; Jurisdiction; Consent to Service of ProcessSection
9.09    Governing Law; Jurisdiction; Consent to Service of Process. (a) This
Agreement shall be construed in accordance with and governed by the law of the
State of Georgia.
(a)The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Superior Court of Fulton
County, Georgia, and of the United States District Court for the Northern
District of Georgia, and any appellate courts from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, or for recognition
or enforcement of any judgment. In any action or proceeding in the Superior
Court of Fulton County, Georgia, each party agrees to submit any such action or
proceeding to the Business Case Division of the Superior Court of Fulton County,
Georgia (the “Georgia Business Court”); provided, however, that if the dispute
or claim is not accepted for adjudication by the Georgia Business Court, venue
and jurisdiction shall remain vested in the Superior Court of Fulton County,
Georgia, but any party may seek removal of such action or proceeding (where
permitted by applicable federal law) to the United States District Court for the
Northern District of Georgia. Each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia State or, to the extent
permitted by law, in such Federal court, and further agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its proper-ties in
the courts of any jurisdiction.
(b)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here-after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(c)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.
Section .WAIVER OF JURY TRIALSection 9.10    WAIVER OF JURY TRIAL. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREE-MENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section .HeadingsSection 9.11    Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.
Section .ConfidentialitySection 9.12    Confidentiality. (a) Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority,
governmental agency or self-regulatory authority (including, without limitation,
bank and securities examiners) or required by applicable laws or regulations or
by any subpoena or similar legal process; provided that the Administrative Agent
or the Lender, as the case may be, shall disclose only the information specified
in such request and, to the extent it may lawfully do so, shall use reasonable
efforts to notify the Borrower in advance of such disclosure (but shall incur no
liability to the Borrower or any other Person for any delay or failure in
providing any such notice), (c) to any other party to this Agreement, (d) as may
be determined in good faith to be necessary in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (e) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (f) with the consent of the
Borrower or (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER
AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.
Section .Interest Rate LimitationSection 9.13    Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.
Section .USA PATRIOT ActSection 9.14    USA PATRIOT Act. Each Lender that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower, and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
Section .No Margin Stock CollateralSection 9.15    No Margin Stock Collateral.
Each of the Lenders represents to the Administrative Agent, each of the other
Lenders and the Borrower that it in good faith is not, directly or indirectly
(by negative pledge or otherwise), relying upon any Margin Stock as collateral
in the extension or maintenance of the credit provided for in this Agreement.
Section .Canadian Intercreditor AgreementSection 9.16    Canadian Intercreditor
Agreement. Each of the Administrative Agent, the Lenders, and the Borrower
acknowledges and agrees that, to the extent the existing Canadian Receivables
Credit Facility remains in effect, (i) the Canadian Intercreditor Agreement
shall remain in full force and effect after the Effective Date, (ii) all
references therein to the “Syndicated Loan Agreement” and the “Syndicated Loan
Lenders” shall be deemed to refer to this Agreement and the Lenders,
respectively, and (iii) each of them shall be subject to, and shall be bound by
and have the benefits of, the provisions of the Canadian Intercreditor Agreement
from and after the Effective Date.
[Signature Pages Follow]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
 
 
GLOBAL PAYMENTS INC.
 
 
By:
 
/s/ Joseph C. Hyde
Name:
 
Joseph C. Hyde
Title:
 
Chief Financial Officer

 

--------------------------------------------------------------------------------



 
 
 
JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent
 
 
By:
 
/s/ Chad N. Smith
Name:
 
Chad N. Smith
Title:
 
Senior Vice President

EXHIBIT A


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Loan Agreement identified below (as amended, the
“Loan Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Loan Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Subsidiary Guaranties included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Loan Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.
Assignor:    ______________________________

2.
Assignee:    ______________________________

[and is an Affiliate/Approved Fund of [identify Lender] Select as applicable.
3.
Borrower:    Global Payments Inc.

4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Loan Agreement

5.
Loan Agreement:    The Loan Agreement dated as of June 23, 2008 among Global
Payments Inc., the Lenders parties thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent

6.
Assigned Interest:

Aggregate amount of outstanding Loans being assigned herein by Assignor
Aggregate amount of outstanding Loans held by all Lenders
Percentage of outstanding Loans of all Lenders being assigned herein to
Assignee Set forth, to at least 9 decimals, as a percentage of the outstanding
Loans of all Lenders.


Percentage of outstanding Loans of all Lenders retained by Assignor2
$
$
%
%



Effective Date: _____________ ___, 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Related Parties or its
securities) will be made available and who may receive such information in
accordance with the Assignee's compliance procedures and applicable laws,
including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]


By:    
Title:




ASSIGNEE


[NAME OF ASSIGNEE]


By:    
Title:


[Consented to and] To be added only if the consent of the Administrative Agent
is required by the terms of the Loan Agreement. Accepted:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:    
Title:




[Consented to:] To be added only if the consent of the Borrower is required by
the terms of the Loan Agreement.


GLOBAL PAYMENTS INC.




By:    
Title:












ANNEX 1
LOAN AGREEMENT DATED AS OF
JUNE 23, 2008, AMONG
GLOBAL PAYMENTS INC., JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,
AND THE LENDERS PARTIES THERETO




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Loan
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower and each of
the Borrower's Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower and each of the Borrower's Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Loan Agreement, (ii) it satisfies the
requirements, if any, specified in the Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Loan Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Loan Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Loan Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Georgia.










EXHIBIT B
NOTE


June 23, 2008
Atlanta, Georgia




FOR VALUE RECEIVED, the undersigned GLOBAL PAYMENTS INC., a Georgia corporation
(herein called the “Borrower”), hereby promises to pay to the order of
____________________________ (herein, together with any subsequent holder
hereof, called the “Lender”), for the account of its applicable lending office,
the outstanding principal amount of the Loans made by the Lender to the Borrower
pursuant to the terms of the Loan Agreement referred to below, as follows: (a)
principal installments in respect of the Loans shall be due and payable in the
respective amounts and on the respective dates as set forth in Section 2.06 of
the Loan Agreement; and (b) any and all remaining outstanding principal amounts
of the Loans shall be due and payable in full on the Maturity Date. The Borrower
likewise promises to pay interest on the outstanding principal amount of each
such Loan, at such interest rates, payable at such times, and computed in such
manner, as are specified for such Loan in the Loan Agreement in strict
accordance with the terms thereof.
The Lender shall record all Loans made pursuant to its Commitment under the Loan
Agreement and all payments of principal of such Loans and, prior to any transfer
hereof, shall endorse such Loans and payments on the schedule annexed hereto and
made a part hereof, or on any continuation thereof which shall be attached
hereto and made a part hereof, which endorsement shall constitute prima facie
evidence of the accuracy of the information so endorsed; provided, however, that
delay or failure of the Lender to make any such endorsement or recordation shall
not affect the obligations of the Borrower hereunder or under the Loan Agreement
with respect to the Loans evidenced hereby.
Any principal or, to the extent not prohibited by applicable law, interest due
under this Note that is not paid on the due date therefor, whether on the date
any principal installment or interest payment is due with respect to any Loan or
on the Maturity Date, or resulting from the acceleration of maturity upon the
occurrence of an Event of Default, shall bear interest from the date due to
payment in full at the rate as provided in Section 2.09(c) of the Loan
Agreement.
All payments of principal and interest shall be made in lawful money of the
United States of America in immediately available funds at the applicable office
of the Administrative Agent for payments as specified in the Loan Agreement.
This Note is issued pursuant to, and is one of the Notes referred to in, the
Loan Agreement dated as of June 23, 2008, among Global Payments Inc., JPMorgan
Chase Bank, N.A., as Administrative Agent, and the banks and other lending
institutions party thereto as Lenders (as the same may be further amended,
modified or supplemented from time to time, the “Loan Agreement”) and each
assignee thereof becoming a “Lender” as provided therein, and the Lender is and
shall be entitled to all benefits thereof, including the Subsidiary Guaranty
executed pursuant to the terms of the Loan Agreement. Except as otherwise
expressly defined herein, capitalized terms defined in the Loan Agreement are
used herein with the same meanings. The Loan Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and for mandatory prepayments upon the occurrence of
certain events.
This Note may be prepaid in whole or in part, without premium or penalty but
with accrued interest on the principal amount prepaid to the date of prepayment,
and otherwise in accordance with the terms and conditions of Section 2.07 of the
Loan Agreement.
In case an Event of Default shall occur and be continuing, the principal of and
all accrued interest on this Note may automatically become, or be declared, due
and payable in the manner and with the effect provided in the Loan Agreement.
The Borrower agrees to pay, and save the Lender harmless against any liability
for the payment of, all reasonable out-of-pocket costs and expenses, including
reasonable attorneys' fees actually incurred by or on behalf of the Lender,
arising in connection with the enforcement by the Lender of any of its rights
under this Note or the Loan Agreement.
This Note has been executed and delivered in Georgia and the rights and
obligations of the Lender and the Borrower hereunder shall be governed by and
construed in accordance with the laws (without giving effect to the conflict of
law principles thereof) of the State of Georgia.
The Borrower expressly waives any presentment, demand, protest or notice in
connection with this Note, now or hereafter required by applicable law. TIME IS
OF THE ESSENCE OF THIS NOTE.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the date first above written.
GLOBAL PAYMENTS INC.




By:    
Name:
Title:






SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE
OF
GLOBAL PAYMENTS INC.


DATED JUNE 23, 2008


Date
Amount of Loan
Interest Period
Amount Paid
Unpaid Balance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













EXHIBIT C
SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of June 23, 2008, by and
among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower that become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Obligations (as defined below), under the Loan Agreement referred to below.
WITNESSETH
WHEREAS, Global Payments Inc., a Georgia corporation (the “Borrower”), the
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders (the “Administrative Agent”), have entered into a certain Loan Agreement
dated as of June 23, 2008 (as the same may be amended, modified, supplemented
and/or restated, and as in effect from time to time, the “Loan Agreement”),
providing, subject to the terms and conditions thereof, for extensions of Loans
and other financial accommodations to be made by the Lenders to the Borrower;
WHEREAS, it is a condition precedent to the extensions of Loans by the Lenders
under the Loan Agreement that each of the undersigned Guarantors (constituting
all of the Subsidiaries of the Borrower required to execute this Guaranty
pursuant to the Loan Agreement) execute and deliver this Guaranty, whereby each
of the Guarantors shall guarantee the payment when due of all Obligations; and
WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the Loan
Agreement, each of the Guarantors is willing to guarantee the Obligations of the
Borrower;
NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
Article XXVIIIDefinitions. Terms defined in the Loan Agreement and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein.
Article XXIXRepresentations, Warranties and Covenants. Each of the Guarantors
represents and warrants that:
It is a corporation, partnership or limited liability company duly incorporated
or organized, as the case may be, validly existing and (to the extent such
concept applies to such entity) in good standing under the laws of its
jurisdiction of incorporation, organization or formation and has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority could
not reasonably be expected to have a Material Adverse Effect.
It (to the extent applicable) has the requisite power and authority and legal
right to execute and deliver this Guaranty and to perform its obligations
hereunder. The execution and delivery by each Guarantor of this Guaranty and the
performance by each Guarantor of its obligations hereunder have been duly
authorized by all necessary corporate, partnership or limited liability company
action by such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor, enforceable against such Guarantor in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization and other laws affecting the enforcement
of creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
Neither the execution and delivery by it of this Guaranty, nor the consummation
by it of the transactions herein contemplated, nor compliance by it with the
provisions hereof will (i) violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on it or its articles or
certificate of incorporation (or equivalent charter documents), limited
liability company or partnership agreement, certificate of partnership, articles
or certificate of organization, by-laws, or operating agreement or other
management agreement, as the case may be, or the provisions of any indenture,
material instrument or material agreement to which such Guarantor is a party or
is subject, or by which it, or its property, is bound, or (ii) conflict with, or
constitute a default under, or result in, or require, the creation or imposition
of any Lien in, of or on its property pursuant to the terms of, any such
indenture, instrument or agreement (other than any Loan Document). No order,
consent, adjudication, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, which has not been obtained by it, is required to be obtained by it in
connection with the execution, delivery and performance by it of, or the
legality, validity, binding effect or enforceability against it of, this
Guaranty.
In addition to the foregoing, each of the Guarantors covenants that, so long as
any amount payable under the Loan Agreement or any other Guaranteed Obligations
(as hereinafter defined) shall remain unpaid, it will fully comply with those
covenants and agreements applicable to such Guarantor set forth in the Loan
Agreement.
Article XXXThe Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Loan Agreement, (ii) all obligations of the Borrower owing to any Lender or
any affiliate of any Lender under any Swap Agreement, (iii) all other amounts
payable by the Borrower or any other Credit Party under the Loan Agreement, any
Swap Agreement and the other Loan Documents and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment by the Borrower of all of the
agreements, conditions, covenants, and obligations of the Borrower contained in
the Loan Documents (all of the foregoing being referred to collectively as the
“Guaranteed Obligations” and the holders from time to time of the Guaranteed
Obligations being referred to collectively as the “Holders of Obligations”).
Upon (x) the failure by the Borrower or any other Credit Party, as applicable,
to pay punctually any such amount or perform such obligation, and (y) such
failure continuing beyond any applicable grace or notice and cure period, each
of the Guarantors agrees that it shall forthwith on demand pay such amount or
perform such obligation at the place and in the manner specified in the Loan
Agreement, any Swap Agreement or the relevant Loan Document, as the case may be.
Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.
Article XXXIGuaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
any extension, renewal, settlement, indulgence, compromise, waiver or release of
or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;
any modification or amendment of or supplement to the Loan Agreement, any Swap
Agreement or any other Loan Document, including, without limitation, any such
amendment which may increase the amount of, or the interest rates applicable to,
any of the Obligations guaranteed hereby;
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations;
any change in the corporate, partnership or other existence, structure or
ownership of the Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of the Borrower or any other guarantor of any of the
Guaranteed Obligations;
the existence of any claim, setoff or other rights which the Guarantors may have
at any time against the Borrower, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any Holder of Obligations or any other
Person, whether in connection herewith or in connection with any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;
the enforceability or validity of the Guaranteed Obligations or any part thereof
or the genuineness, enforceability or validity of any agreement relating thereto
or with respect to any collateral securing the Guaranteed Obligations or any
part thereof, or any other invalidity or unenforceability relating to or against
the Borrower or any other guarantor of any of the Guaranteed Obligations, for
any reason related to the Loan Agreement, any Swap Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;
the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;
the election by, or on behalf of, any one or more of the Holders of Obligations,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;
any borrowing or grant of a security interest by the Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;
the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the Holders of Obligations or the Administrative Agent
for repayment of all or any part of the Guaranteed Obligations;
the failure of any other guarantor to sign or become party to this Guaranty or
any amendment, change, or reaffirmation hereof; or
any other act or omission to act or delay of any kind by the Borrower, any other
guarantor of the Guaranteed Obligations, the Administrative Agent, any Holder of
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor's obligations hereunder except as provided in Section
5.
Article XXXIIDischarge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors' obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash or until such Guarantor is released from its obligations hereunder
pursuant to Section 13 below. If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Borrower or any other
party under the Loan Agreement, any Swap Agreement or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise, each of the
Guarantors' obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
Article XXXIIIGeneral Waivers; Additional Waivers.
General Waivers. Each of the Guarantors irrevocably waives acceptance hereof,
presentment, demand or action on delinquency, protest, the benefit of any
statutes of limitations and, to the fullest extent permitted by law, any notice
not provided for herein, as well as any requirement that at any time any action
be taken by any Person against the Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
Additional Waivers. Notwithstanding anything herein to the contrary, each of the
Guarantors hereby absolutely, unconditionally, knowingly, and expressly waives
to the fullest extent permitted by law:
any right it may have to revoke this Guaranty as to future indebtedness or
notice of acceptance hereof;
(a) notice of acceptance hereof; (b) notice of any loans or other financial
accommodations made or extended under the Loan Documents or the creation or
existence of any Guaranteed Obligations; (c) notice of the amount of the
Guaranteed Obligations, subject, however, to each Guarantor's right to make
inquiry of Administrative Agent and Holders of Obligations to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (d) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase such Guarantor's risk hereunder; (e) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (f) notice of any Default or Event of Default; and (g) all other
notices (except if such notice is specifically required to be given to such
Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;
its right, if any, to require the Administrative Agent and the other Holders of
Obligations to institute suit against, or to exhaust any rights and remedies
which the Administrative Agent and the other Holders of Obligations has or may
have against, the other Guarantors or any third party, or against any Collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid) of the other Guarantors or by reason of
the cessation from any cause whatsoever of the liability of the other Guarantors
in respect thereof;
(a) any rights to assert against the Administrative Agent and the other Holders
of Obligations any defense (legal or equitable), set-off, counterclaim, or claim
which such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Administrative Agent and the other
Holders of Obligations; (b) any defense, set-off, counterclaim, or claim, of any
kind or nature, arising directly or indirectly from the present or future lack
of perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right such Guarantor has to be exonerated,
arising by reason of: the impairment or suspension of the Administrative Agent's
and the other Holders of Obligations' rights or remedies against the other
Guarantors; the alteration by the Administrative Agent and the other Holders of
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors' obligations to the Administrative Agent and the other Holders of
Obligations by operation of law as a result of the Administrative Agent's and
the other Holders of Obligations' intervention or omission; or the acceptance by
the Administrative Agent and the other Holders of Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor's liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor's liability hereunder; and
any defense arising by reason of or deriving from (a) any claim or defense based
upon an election of remedies by the Administrative Agent and the other Holders
of Obligations; or (b) any election by the Administrative Agent and the other
Holders of Obligations under Section 1111(b) of Title 11 of the United States
Code entitled “Bankruptcy”, as now and hereafter in effect (or any successor
statute), to limit the amount of, or any collateral securing, its claim against
the Guarantors.
Article XXXIVSubordination of Subrogation; Subordination of Intercompany
Indebtedness.
Subordination of Subrogation. Until the Guaranteed Obligations have been fully
and finally performed and indefeasibly paid in full in cash, the Guarantors (i)
shall have no right of subrogation with respect to such Guaranteed Obligations
and (ii) waive any right to enforce any remedy which the Holders of Obligations
or the Administrative Agent now have or may hereafter have against the Borrower,
any endorser or any guarantor of all or any part of the Guaranteed Obligations
or any other Person, and the Guarantors waive any benefit of, and any right to
participate in, any security or collateral given to the Holders of Obligations
and the Administrative Agent to secure the payment or performance of all or any
part of the Guaranteed Obligations or any other liability of the Borrower to the
Holders of Obligations or the Administrative Agent. Should any Guarantor have
the right, notwithstanding the foregoing, to exercise its subrogation rights,
each Guarantor hereby expressly and irrevocably (A) subordinates any and all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off that such Guarantor may have to the
indefeasible payment in full in cash of the Guaranteed Obligations and (B)
waives any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Guaranteed Obligations are indefeasibly paid in full in
cash. Each Guarantor acknowledges and agrees that this subordination is intended
to benefit the Administrative Agent and the other Holders of Obligations and
shall not limit or otherwise affect such Guarantor's liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Obligations and their respective successors and assigns are intended
third party beneficiaries of the waivers and agreements set forth in this
Section 7(a).
Subordination of Intercompany Indebtedness. Each Guarantor agrees that any and
all claims of such Guarantor against the Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations; provided that, as long as no Event of
Default has occurred and is continuing, such Guarantor may receive payments of
principal and interest from any Obligor with respect to Intercompany
Indebtedness. Notwithstanding any right of any Guarantor to ask, demand, sue
for, take or receive any payment from any Obligor, all rights, liens and
security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Obligations and the Administrative
Agent in those assets. No Guarantor shall have any right to possession of any
such asset or to foreclose upon any such asset, whether by judicial action or
otherwise, unless and until all of the Guaranteed Obligations shall have been
fully paid and satisfied (in cash) and all financing arrangements pursuant to
any Loan Document have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Obligations,
such Guarantor shall receive and hold the same in trust, as trustee, for the
benefit of the Holders of Obligations and shall forthwith deliver the same to
the Administrative Agent, for the benefit of the Holders of Obligations, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Obligations. If any
such Guarantor fails to make any such endorsement or assignment to the
Administrative Agent, the Administrative Agent or any of its officers or
employees is irrevocably authorized to make the same. Each Guarantor agrees that
until the Guaranteed Obligations (other than the contingent indemnity
obligations) have been paid in full (in cash) and satisfied and all financing
arrangements pursuant to any Loan Document among the Borrower and the Holders of
Obligations have been terminated, no Guarantor will assign or transfer to any
Person (other than the Administrative Agent) any claim any such Guarantor has or
may have against any Obligor except as otherwise permitted pursuant to any Loan
Document.
Article XXXVContribution with Respect to Guaranteed Obligations.
To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor's “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Loan Agreement, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.
As of any date of determination, the “Allocable Amount” of any Guarantor shall
be equal to the maximum amount of the claim which could then be recovered from
such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.
This Section 8 is intended only to define the relative rights of the Guarantors,
and nothing set forth in this Section 8 is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Guaranty.
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.
The rights of the indemnifying Guarantors against other Guarantors under this
Section 8 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash and the termination of the Loan Agreement and the
Swap Agreements.
Article XXXVIStay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Agreement, any Swap Agreement
or any other Loan Document is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement, any Swap Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.
Article XXXVIINotices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Section 9.01 of the
Loan Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Loan Agreement or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such Section
9.01.
Article XXXVIIINo Waivers. No failure or delay by the Administrative Agent or
any other Holder of Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies provided in this
Guaranty, the Loan Agreement, any Swap Agreement and the other Loan Documents
shall be cumulative and not exclusive of any rights or remedies provided by law.
Article XXXIXSuccessors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Obligations and their respective
successors and permitted assigns; provided, that, except as otherwise permitted
by the Loan Agreement, no Guarantor shall have any right to assign its rights or
obligations hereunder without the consent of all of the Lenders, and any such
assignment in violation of this Section 12 shall be null and void; and in the
event of an assignment of any amounts payable under the Loan Agreement, any Swap
Agreement or the other Loan Documents in accordance with the respective terms
thereof, the rights hereunder, to the extent applicable to the indebtedness so
assigned, may be transferred with such indebtedness. This Guaranty shall be
binding upon each of the Guarantors and their respective successors and assigns.
Article XLChanges in Writing; Releases. Other than in connection with the
addition of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, or the release of any
Guarantor pursuant to this Section or Section 5.09 of the Loan Agreement,
neither this Guaranty nor any provision hereof may be changed, waived,
discharged or terminated orally, but only in writing signed by each of the
Guarantors and the Administrative Agent with the consent of the Required Lenders
under the Loan Agreement. The Borrower may request that any Guarantor cease to
be a Guarantor hereunder and be released and discharged from its obligations
under this Guaranty if the Equity Interests of such Guarantor are being sold in
a transaction expressly permitted by the terms of the Loan Agreement or if such
Guarantor ceases to be a Significant Subsidiary, and upon such request the
Administrative Agent, on behalf of itself and the Lenders, shall promptly
deliver to the Borrower and the applicable Guarantor a written confirmation of
such release and discharge.
Article XLIGOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF GEORGIA.
Article XLIICONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL; IMMUNITY.
CONSENT TO JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE
SUPERIOR COURT OF FULTON COUNTY, GEORGIA, AND OF THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF GEORGIA, AND ANY APPELLATE COURTS FROM ANY
THEREOF IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. IN ANY ACTION OR PROCEEDING
IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA, EACH PARTY AGREES TO SUBMIT ANY
SUCH ACTION OR PROCEEDING TO THE BUSINESS CASE DIVISION OF THE SUPERIOR COURT OF
FULTON COUNTY, GEORGIA (THE “GEORGIA BUSINESS COURT”); PROVIDED, HOWEVER, THAT
IF THE DISPUTE OR CLAIM IS NOT ACCEPTED FOR ADJUDICATION BY THE GEORGIA BUSINESS
COURT, VENUE AND JURISDICTION SHALL REMAIN VESTED IN THE SUPERIOR COURT OF
FULTON COUNTY, GEORGIA, BUT ANY PARTY MAY SEEK REMOVAL OF SUCH ACTION OR
PROCEEDING (WHERE PERMITTED BY APPLICABLE FEDERAL LAW) TO THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. EACH GUARANTOR FURTHER IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF
ANY OTHER JURISDICTION.
WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED
THEREUNDER.
WAIVER OF IMMUNITY. TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID
OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.
Article XLIIINo Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.
Article XLIVTaxes, Expenses of Enforcement, etc.
Taxes.
All payments by any Guarantor to or for the account of any Lender, the
Administrative Agent or any other Holder of Obligations hereunder or under any
Note shall be made free and clear of and without deduction for any and all Taxes
(other than Excluded Taxes). If any Guarantor shall be required by law to deduct
any Taxes (other than Excluded Taxes) from or in respect of any sum payable
hereunder to any Lender, the Administrative Agent or any other Holder of
Obligations, (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 17(A)) such Lender, the Administrative Agent or
any other Holder of Obligations (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (b) such
Guarantor shall make such deductions, (c) such Guarantor shall pay the full
amount deducted to the relevant authority in accordance with applicable law and
(d) such Guarantor shall furnish to the Administrative Agent the original copy
of a receipt evidencing payment thereof within thirty (30) days after such
payment is made.
In addition, the Guarantors hereby agree to pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note, or from
the execution or delivery of, or otherwise with respect to, this Guaranty or any
Note (“Other Taxes”).
The Guarantors hereby agree to indemnify the Administrative Agent, each Lender
and any other Holder of Obligations for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes or Other Taxes imposed on amounts
payable under this Section 17(A)) paid by the Administrative Agent, such Lender
or such other Holder of Obligations and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto. Payments due
under this indemnification shall be made within thirty (30) days of the date the
Administrative Agent, such Lender or such other Holder of Obligations makes
demand therefor.
By accepting the benefits hereof, each Foreign Lender agrees that it will comply
with Section 2.13(e) of the Loan Agreement.
Expenses of Enforcement, Etc. Subject to the terms of the Loan Agreement, after
the occurrence and during the continuance of an Event of Default under the Loan
Agreement, the Lenders shall have the right at any time to direct the
Administrative Agent to commence enforcement proceedings with respect to the
Guaranteed Obligations. The Guarantors agree to reimburse the Administrative
Agent and the other Holders of Obligations for any reasonable costs and
out-of-pocket expenses (including reasonable attorneys' fees and time charges of
attorneys for the Administrative Agent and the other Holders of Obligations,
which attorneys may be employees of the Administrative Agent or the other
Holders of Obligations) paid or incurred by the Administrative Agent or any
other Holder of Obligations in connection with the collection and enforcement of
amounts due under the Loan Documents, including without limitation this
Guaranty. The Administrative Agent agrees to distribute payments received from
any of the Guarantors hereunder to the other Holders of Obligations on a pro
rata basis for application in accordance with the terms of the Loan Agreement.
Article XLVSetoff. At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Obligations (including the Administrative Agent) may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, appropriate and apply in accordance with the terms of
the Loan Agreement toward the payment of all or any part of the Guaranteed
Obligations (i) any indebtedness due or to become due from such Holder of
Obligations or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Holder of Obligations (including the
Administrative Agent) or any of their respective affiliates.
Article XLVIFinancial Information. Each Guarantor hereby assumes responsibility
for keeping itself informed of the financial condition of the Borrower and any
and all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the Holders of Obligations
(including the Administrative Agent) shall have any duty to advise such
Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Holder of Obligations (including the
Administrative Agent), in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Holder of
Obligations (including the Administrative Agent) shall be under no obligation
(i) to undertake any investigation not a part of its regular business routine,
(ii) to disclose any information which such Holder of Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.
Article XLVIISeverability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.
Article XLVIIIMerger. This Guaranty, taken together with the other Loan
Documents, represents the final agreement of each of the Guarantors with respect
to the matters contained herein and may not be contradicted by evidence of prior
or contemporaneous agreements, or subsequent oral agreements, between the
Guarantor and any Holder of Obligations (including the Administrative Agent).
Article XLIXHeadings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.
IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.
DOLEX DOLLAR EXPRESS, INC.




By:    
Name:
Title:




GLOBAL PAYMENT SYSTEMS LLC


By:    Global Payment Holding Company
Its Representative Member


By:    
Name:
Title:




GLOBAL PAYMENTS CHECK SERVICES, INC.


By:    
Name:
Title:




GLOBAL PAYMENTS DIRECT, INC.


By:    
Name:
Title:




GLOBAL PAYMENTS GAMING SERVICES,
INC.


By:    
Name:
Title:




LATIN AMERICA MONEY SERVICES, LLC


By:    Global Payments Inc.
Its Sole Member


By:    
Name:
Title:




GPS HOLDING LIMITED PARTNERSHIP


By:    Global Payment Holding Company
Its Sole General Partner


By:    
Name:
Title:




GLOBAL PAYMENT HOLDING COMPANY




By:    
Name:
Title:




Acknowledged and Agreed
as of June 23, 2008:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:_____________________________________
Name:
Title:
 
ANNEX I TO SUBSIDIARY GUARANTY
Reference is hereby made to the Subsidiary Guaranty (the “Guaranty”) made as of
June 23, 2008, by and among DOLEX DOLLAR EXPRESS, INC., GLOBAL PAYMENT SYSTEMS
LLC, GLOBAL PAYMENTS CHECK SRVICES, INC., GLOBAL PAYMENTS DIRECT, INC., GLOBAL
PAYMENTS GAMING SERVICES, INC., LATIN AMERICA MONEY SERVICES, LLC, GPS HOLDING
LIMITED PARTNERSHIP and GLOBAL PAYMENT HOLDING COMPANY (the “Initial Guarantors”
and along with any additional Subsidiaries of the Borrower that have become
parties thereto and together with the undersigned, the “Guarantors”) in favor of
the Administrative Agent, for the ratable benefit of the Holders of Obligations,
under the Loan Agreement. Capitalized terms used herein and not defined herein
shall have the meanings given to them in the Guaranty. By its execution below,
the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company], agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 2 of
the Guaranty are true and correct in all respects as of the date hereof.
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this __________ day of _________, 20___.


[NAME OF NEW GUARANTOR]




By:    
Its:


The Lenders and the Agent
June 23, 2008
Page 19








June 23, 2008




The Lenders and the Administrative Agent
Referred to Below
c/o JPMorgan Chase Bank, National Association
Loan and Agency Services Group
10 South Dearborn Street
7th Floor
Chicago, Illinois 60603




Ladies and Gentlemen:


I have acted as counsel for Global Payments Inc. (the “Borrower”) and each of
the subsidiaries listed on Schedules 1, 2 and 3 attached hereto (each of the
foregoing other than the Borrower, a “Subsidiary Guarantor”, and collectively,
the “Subsidiary Guarantors”), in connection with that certain Loan Agreement
(the “Loan Agreement”) dated as of the date hereof among the Borrower, the
Lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Wells Fargo Bank, N.A., as Syndication Agent, and Bank of
America, N.A. and Regions Bank, as Documentation Agents and the other Loan
Documents executed and delivered in connection therewith. This opinion is
delivered to you pursuant to the requirements of Section 4.01(c) of the Loan
Agreement.


This opinion letter is limited by, and is in accordance with, the January 1,
1992 edition of the Interpretive Standards applicable to Legal Opinions to Third
Parties in Corporate Transactions (the “Interpretive Standards”) adopted by the
Legal Opinion Committee of the Corporate and Banking Law Section of the State
Bar of Georgia, which Interpretive Standards are incorporated in this opinion
letter by this reference. Capitalized terms used in this opinion letter and not
otherwise defined herein shall have the meanings assigned to such terms in the
Interpretive Standards and/or the Loan Agreement.


For the purposes of giving this opinion, I have examined originals of the
following documents each of which is dated, or dated as of, the date hereof:


1.
The Loan Agreement;



2.
Each of the Notes executed by the Borrower on the date hereof in favor of the
Lenders pursuant to Section 4.01(b) of the Loan Agreement; and



3.
The Subsidiary Guaranty.



The foregoing documents are hereinafter sometimes collectively called the “Loan
Documents.”


In the capacity described above and except as noted in the following paragraph,
I have considered such matters of law and of fact, including the examination of
originals or copies, certified or otherwise identified to my satisfaction, of
such records and documents of the Borrower and the Subsidiary Guarantors,
certificates of officers and representatives of the Borrower and the Subsidiary
Guarantors, certificates of public officials and such other documents as I have
deemed appropriate as a basis for the opinions hereinafter set forth.


As to the factual matters forming a basis of my opinion, whenever an opinion
with respect to the existence or absence of facts is qualified by the phrase “to
my knowledge” it is intended to indicate that during the course of my
representation of the Borrower and of the Subsidiary Guarantors, as the case may
be, no information has come to my attention, and, solely with respect to the
opinion given in paragraph 3(b) below, no information has come to my attention
after inquiry of those officers and employees of the Borrower and the Subsidiary
Guarantors who could reasonably be expected to have knowledge of the existence
or absence of such facts, which would give me reason to question the accuracy of
such facts. Except as specifically noted in this paragraph, I have not
undertaken any other independent review or investigation to determine the
existence or absence of such facts. Without limiting the foregoing, for purposes
of my opinion expressed in paragraph 2(b)(iii) and (iv) hereof, I have not made
any independent review or investigation of any agreements or instruments to
which the Borrower or any Subsidiary Guarantor is a party or by which the
Borrower or any Subsidiary Guarantor is bound, except that I have reviewed or
caused to be reviewed those agreements and instruments listed on Schedule 4
which have been deemed to be “material” by the Borrower and any Subsidiary
Guarantor (such agreements and other documents collectively referred to herein
as the “Reviewed Agreements”). The standard of materiality used by the Borrower
and the Subsidiary Guarantors is those agreements and instruments which, if
terminated or canceled for default, by acceleration or otherwise, could
reasonably be expected to have or cause a Material Adverse Effect. Furthermore,
for purposes of my opinion expressed in paragraph 5 hereof, I have made no
examination of plaintiff or defendant indexes in any federal, state, or other
court or any other tribunal to determine the existence of any suits or
proceedings pending or threatened against the Borrower or any Subsidiary
Guarantor.


The opinions set forth herein are limited to the laws of the State of Georgia,
the federal laws of the United States of America, the General Corporate Law of
the States of Delaware, New York, Illinois and Texas and the Limited Liability
Company Act of the State of Delaware. I am admitted to practice law only in the
State of Georgia and in expressing my opinions herein as to the General
Corporate Law of the States of Delaware, New York, Illinois and Texas and the
Limited Liability Company Act of the State of Delaware, I have relied solely
upon the published general compilations of the applicable laws of such states.


Based upon and subject to the foregoing, and subject to the qualifications set
forth herein, I am of the opinion that:


1.    (a)    Each of the Borrower and each Subsidiary Guarantor listed on
Schedule 1 attached hereto (the “Schedule 1 Subsidiary Guarantors”) is a
corporation, limited liability company or limited partnership, as applicable,
duly organized under the laws of the State of Georgia and has all powers
required to carry on its business as now conducted. Based solely upon the
Certificates of Existence issued by the Secretary of State of the State of
Georgia (copies of which are attached hereto), each of the Borrower and the
Schedule 1 Subsidiary Guarantors is existing and in compliance with the
applicable filing and annual registration provisions of the laws of the State of
Georgia relating to corporations, limited liability companies and limited
partnerships, as applicable, and has not filed articles of dissolution or
certificate of cancellation with the Secretary of State of Georgia.


(b)    Each of the Subsidiary Guarantors listed on Schedule 2 attached hereto
(the “Schedule 2 Subsidiary Guarantors”) is a corporation or limited liability
company, as applicable, duly organized under the laws of the State of Delaware
and has all powers required to carry on its business as now conducted. Based
solely upon the Certificates of Good Standing issued by the Secretary of State
of the State of Delaware (copies of which are attached hereto), each of the
Schedule 2 Subsidiary Guarantors is existing, in good standing and in compliance
with the applicable filing and annual registration provisions of the laws of the
State of Delaware relating to corporations and limited liability companies, as
applicable, and has not filed articles of dissolution or certificate of
cancellation with the Secretary of State of Delaware.


(c)    Each Subsidiary Guarantor listed on Schedule 3 attached hereto (the
“Schedule 3 Subsidiary Guarantors”) is a validly existing corporation under the
laws of its state of incorporation and has all corporate powers required to
carry on its business as now conducted. Based solely upon the Certificates of
Existence or Status issued by the applicable governmental authority for such
State (the “Authority”) (copies of which are attached hereto), each of the
Schedule 3 Subsidiary Guarantors is existing and in compliance with the
applicable corporate filing and annual registration provisions of each of their
respective places of incorporation relating to corporations and has not filed
articles of dissolution or a certificate of cancellation with its applicable
Secretary of State.


2.    (a) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party (i) are within the Borrower's corporate powers,
(ii) have been duly authorized by all necessary corporate action, and (iii) do
not contravene any provision of the charter or bylaws of the Borrower.


(b)    The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party (i) require no action by or in respect of, or
filing with, any federal governmental body, agency or official of the United
States of America (other than routine filings after the date hereof with the
Securities and Exchange Commission) or any governmental body, agency or official
of the State of Georgia, (ii) do not contravene, or constitute a default under,
any provision of any of the Reviewed Agreements or any applicable federal law or
regulation of the United States of America or applicable law or regulation of
the State of Georgia, (iii) to my knowledge, do not contravene, or constitute a
default under, any judgment, injunction, order or decree which is binding upon
the Borrower, and (iv) except as provided in the Loan Documents, do not result
in the creation or imposition of any Lien on any asset of the Borrower pursuant
to the terms of any such Reviewed Agreement.


3.    (a) The execution, delivery and performance by each Subsidiary Guarantor
of the Loan Documents to which it is a party (i) are within any such Subsidiary
Guarantor's powers, (ii) have been duly authorized by all necessary
organizational action, and (iii) do not contravene any provision of the charter
or bylaws or other organizational documents, as applicable, of any Subsidiary
Guarantor.


(b)    The execution, delivery and performance by each of the Subsidiary
Guarantors of the Loan Documents to which it is a party (i) require no action by
or in respect of, or filing with, any federal governmental body, agency or
official of the United States of America (other than routine filings after the
date hereof with the Securities and Exchange Commission) or any governmental
body, agency or official of the State of Georgia, (ii) do not contravene, or
constitute a default under, any provision of any of the Reviewed Agreements or
any applicable federal law or regulation of the United States of America or
applicable law or regulation of the State of Georgia, (iii) to my knowledge, do
not contravene, or constitute a default under, any judgment, injunction, order
or decree which is binding upon any such Subsidiary Guarantor, as the case may
be, and (iv) except as provided in the Loan Documents, do not result in the
creation or imposition of any Lien on any asset of any such Subsidiary
Guarantor, as the case may be, pursuant to the terms of any such Reviewed
Agreement.


4.    The Borrower has duly executed and delivered each of the Loan Documents to
which it is a party. Each of the Subsidiary Guarantors has duly executed and
delivered each of the Loan Documents to which it is a party.


5.    To my knowledge, there is no action, suit or proceeding pending, or
threatened, against the Borrower or any Subsidiary before any court or
arbitrator or any governmental body, agency or official which could reasonably
be expected to have or cause a Material Adverse Effect.


This opinion is rendered solely for the benefit of the Lenders, the
Administrative Agent, any of their respective successors and permitted assigns
and only with respect to the transaction described herein. No further
distribution or use of this opinion is authorized and this opinion may not be
quoted in full or in part or otherwise referred to in any financial statements,
nor may it be filed with or furnished to any governmental agency (other than
those examining the Lenders, the Administrative Agent, or any of their
respective successors and permitted assigns) or other party without the prior
written consent of the undersigned.


Very truly yours,






                    
Suellyn P. Tornay, Esq.
SCHEDULE 1


Subsidiary
Date of Certificate
Global Payment Systems LLC
June 9, 2006
GPS Holding Limited Partnership
June 9, 2006

SCHEDULE 2


Subsidiary
Date of Certificate
Latin America Money Services, LLC
June 18, 2008
Global Payment Holding Company
June 6, 2008



SCHEDULE 3


 
 
 
Subsidiary
Place of Incorporation
Date of Certificate
Global Payments Direct, Inc.
New York
June 18, 2008
Global Payments Check Services, Inc.
Illinois
June 9, 2008
Global Payments Gaming Services, Inc.
Illinois
June 9, 2008
DolEx Dollar Express, Inc.
Texas
June 9, 2008



SCHEDULE 4


Reviewed Agreements




1.
Tax Sharing and Indemnification Agreement dated as of January 31, 2001, between
National Data Corporation and Global Payments Inc.



2.
Headquarters Sublease for Office Headquarters dated as of December 23, 2003,
between The Coca-Cola Company and Global Payments Inc.



3.
Marketing Alliance Agreement, dated as of March 20, 2001, between the Borrower,
and Canadian Imperial Bank of Commerce.



4.
Amended and Restated Credit Agreement among Global Payments Direct, Inc.,
Canadian Imperial Bank of Commerce, and lenders named therein, dated November
19, 2004, Amendment No. 1 dated November 18, 2005 and Amendment No. 2 dated
November 16, 2006 to such agreement.



5.
Credit Agreement among Global Payments Inc., JPMorgan Chase Bank, N.A. and the
lenders named therein, dated November 16, 2006, Amendment No. 1 dated November
18, 2005 and Amendment No. 2 dated November 2, 2006 to such agreement.



6.
Credit Agreement among Global Payments Direct, Inc., Global Payments Inc. and
National Bank of Canada dated as of April 15, 2008

~Doc# 874685.1~
Atlanta Boston Charleston Charlotte Columbia Greenville Myrtle Beach Raleigh
Washington, DC Winston-Salem
Nelson
Mullins
 
Nelson Mullins Riley & Scarborough LLP
Attorneys and Counselors at Law
Atlantic Station / 201 17th Street, NW / Suite 1700 / Atlanta, GA 30363
Tel: 404.322.6000 Fax: 404.322.6050
www.nelsonmullins.com
 

The Lenders and the Administrative Agent
June 23, 2008Page 2


~Doc# 874685.1~


June 23, 2008






The Lenders and the Administrative Agent
Referred to Below
c/o JPMorgan Chase Bank, National Association
Loan and Agency Services Group
10 South Dearborn Street
7th Floor
Chicago, Illinois 60603


Ladies and Gentlemen:


We have acted as counsel for Global Payments Inc. (the “Borrower”) and each of
the subsidiaries listed on Schedule 1 attached hereto (each of the foregoing
other than the Borrower, a “Subsidiary Guarantor,” and collectively, the
“Subsidiary Guarantors”), in connection with that certain Loan Agreement (the
“Loan Agreement”) dated as of the date hereof among the Borrower, the Lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent, Wells Fargo Bank, N.A., as Syndication Agent, and Bank of America, N.A.
and Regions Bank, as Documentation Agents, and the other Loan Documents executed
and delivered in connection therewith. This opinion is delivered to you pursuant
to the requirements of Section 4.01 of the Loan Agreement.


This opinion letter is limited by, and is in accordance with, the January 1,
1992 edition of the Interpretive Standards applicable to Legal Opinions to Third
Parties in Corporate Transactions (the “Interpretive Standards”) adopted by the
Legal Opinion Committee of the Corporate and Banking Law Section of the State
Bar of Georgia, which Interpretive Standards are incorporated in this opinion
letter by this reference. Capitalized terms used in this opinion letter and not
otherwise defined herein shall have the meanings assigned to such terms in the
Interpretive Standards and/or the Loan Agreement.


For the purposes of giving this opinion, we have examined originals of the
following documents each of which is dated, or dated as of, the date hereof:


1.
The Loan Agreement;



2.
Each of the Notes executed by the Borrower on the date hereof in favor of the
Lenders pursuant to Section 4.01(b) of the Loan Agreement; and



3.
The Subsidiary Guaranty.



The foregoing documents are hereinafter sometimes collectively called the
“Opinion Documents.”


In the capacity described above and except as noted in the following paragraph,
we have considered such matters of law and of fact, including the examination of
originals or copies, certified or otherwise identified to our satisfaction, of
such records and documents of the Borrower and the Subsidiary Guarantors,
certificates of officers and representatives of the Borrower and the Subsidiary
Guarantors, certificates of public officials and such other documents as we have
deemed appropriate as a basis for the opinions hereinafter set forth.


In our examinations, we have assumed (i) the power and authority of all parties
to enter into the Opinion Documents, (ii) the due authorization, valid execution
and delivery of the Opinion Documents by all parties thereto, and (iii) except
where this opinion expressly addresses such matters as to the Borrower and the
Subsidiary Guarantors, that each of the Opinion Documents is enforceable against
such party.


With your approval, for purposes of our opinions expressed herein, we have
further assumed:


(a)Each of the Borrower and the Subsidiary Guarantors has been duly organized
and is validly existing and in good standing under the laws of the jurisdiction
of its incorporation or organization, as the case may be; and to the extent
applicable, each of the Borrower and the Subsidiary Guarantors that is a foreign
corporation transacting business in the State of Georgia is in good standing as
a foreign corporation under the laws of the State of Georgia;


(b)Each of the Lenders and the Administrative Agent is duly organized and
validly existing under the laws of the jurisdiction of its incorporation and is
entitled to avail itself of the courts of the State of Georgia to enforce the
Opinion Documents; and


(c)The execution, delivery and performance by each of the Borrower and the
Subsidiary Guarantors of the Opinion Documents to which it is a party (i)
require no action by or in respect of, or filing with, any governmental body,
agency or official, and (ii) do not contravene or constitute a default under any
provision of applicable law or regulation, or of the charter, bylaws or other
organizational documents of the Borrower or any Subsidiary Guarantor, as the
case may be, or of any judgment, injunction, order or decree or any material
agreement, or other instrument binding upon the Borrower or any Subsidiary
Guarantor, as the case may be.


The opinions set forth herein are limited to the laws of the State of Georgia
and applicable federal laws.


Based upon and subject to the foregoing, and subject to all of the
qualifications set forth herein, we are of the opinion that:


1.Each Opinion Document to which the Borrower or any Subsidiary Guarantor is a
party constitutes a valid and binding agreement of the Borrower or such
Subsidiary Guarantor, as the case may be, enforceable against the Borrower or
such Subsidiary Guarantor, as the case may be.


2.Neither the Borrower nor any Subsidiary Guarantor is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


This opinion is rendered solely for the benefit of the Lenders, the
Administrative Agent, and any of their respective successors and permitted
assigns, and only with respect to the financing contemplated by the Loan
Agreement. No further distribution or use of this opinion is authorized and this
opinion may not be quoted in full or in part or otherwise referred to in any
financial statements, nor may it be filed with or furnished to any governmental
agency (other than those examining the Lenders, the Administrative Agent or any
of their respective successors and permitted assigns) or other party without the
prior written consent of the undersigned.




Very truly yours,
                            
Nelson Mullins Riley & Scarborough LLP






___________________________________
A Partner








Schedule 1


Subsidiary Guarantors


 
 
 
Subsidiary
Place of Incorporation
Date of Certificate
Global Payment Systems LLC
Georgia
June 9, 2008
GPS Holding Limited Partnership
Georgia
June 9, 2008
Latin America Money Services, LLC
Delaware
June 18, 2008
Global Payment Holding Company
Delaware
June 6, 2008
Global Payments Direct, Inc.
New York
June 18, 2008
Global Payments Check Services, Inc.
Illinois
June 9, 2008
Global Payments Gaming Services, Inc.
Illinois
June 9, 2008
DolEx Dollar Express, Inc.
Texas
June 9, 2008



SCHEDULE 1.01


PRICING SCHEDULE




Applicable Margin
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Level VI Status
Eurodollar Rate
0.875%
1%
1.125%
1.25%
1.5%
1.75%
ABR
—%
—%
0.125%
0.25%
0.5%
0.75%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:


LEVERAGE-BASED PRICING


“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.


“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 0.50 to 1.00.


“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00.


“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00.


“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00.


“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00.


“Level VI Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, the Leverage
Ratio is greater than or equal to 2.50 to 1.00.


“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.


The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective two Business
Days after the Agent has received the applicable Financials. If the Borrower
fails to deliver the Financials to the Agent at the time required pursuant to
the Credit Agreement, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing table until the next business day after such
Financials are so delivered. The initial Applicable Margin in effect prior to
delivery of the Borrower's Financials for the Fiscal Quarter ending August 31,
2008 (but subject to the preceding sentence) shall be the respective percentages
set forth in Level III Status. Upon delivery to the Agent of Borrower's
Financials for the Fiscal Quarter ending August 31, 2008, the Applicable Margin
shall be reset in accordance with the above.




SCHEDULE 2.01


LENDER COMMITMENTS






Lender
Commitment
JPMORGAN CHASE BANK, N.A.
$
50,000,000


WELLS FARGO BANK, N.A.
$
45,000,000


BANK OF AMERICA, N.A.
$
42,500,000


REGIONS BANK
$
42,500,000


COMPASS BANK
$
20,000,000


TOTAL COMMITMENTS
$
200,000,000















SCHEDULE 3.11


SUBSIDIARIES


SCHEDULE 3.11


SUBSIDIARIES




Name
Jurisdiction of Organization
Holders of Equity Interests
Ownership %
Significant or Material?[1]
DolEx Belgium, S.P.R.L
Belgium
DolEx Europe, S.L.
100%
 
Dolex CE, LP
Texas
Magesa, LLC
99%
 
  - Dolex CE, LP
 
DolEx Dollar Express, Inc.
1%
 
DolEx Dollar Express, Inc.
Texas
Latin America Money Services, LLC
100%
Material & Significant
Dolex Envios, S.A. de C.V.
Mexico
DolEx Dollar Express, Inc.
100%
 
DolEx Europe, S.L.
Spain
Global Payments Acquisition Corp 1 B.V.
100%
 
Global Payment Holding Company
Delaware
Global Payments Inc.
100%
Significant
Global Payment Systems LLC
Georgia
GPS Holding Limited Partnership
92.19%
Significant
  - Global Payment Systems LLC
 
Global Payment Holding Company
7.8%
 
  - Global Payment Systems LLC
 
NDC Holdings (UK) Ltd.
0.01%
 
Global Payment Systems of Canada, Ltd.
Canada
Global Payment Systems LLC
100%
 
Global Payments Acquisition Corp 1 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100%
 
Global Payments Acquisition Corp 2 B.V.
Netherlands
Global Payments Acquisition Corp 1 B.V.
99%
 
  - Global Payments Acquisition Corp 2 B.V.
 
Global Payments Acquisition PS 2 C.V.
1%
 
Global Payments Acquisition Corp 3 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100%
 
Global Payments Acquisition PS 1 C.V.
Netherlands
Global Payments Direct, Inc.
95%
 
  - Global Payments Acquisition PS 1 C.V.
 
NDC Holdings (UK) Ltd.
5%
 
Global Payments Acquisition PS 2 C.V.
Netherlands
Global Payments Acquisition PS 1 C.V.
95%
 
  - Global Payments Acquisition PS 2 C.V.
 
NDC Holdings (UK) Ltd.
5%
 
Global Payments Asia-Pacific (Hong Kong) Limited
Hong Kong
Global Payments Acquisition PS 2 C.V.
56%
 
Global Payments Asia-Pacific (Hong Kong Holding) Limited
Hong Kong
Global Payments Asia-Pacific (Hong Kong) Limited
100%
 
Global Payments Asia-Pacific Lanka (Private) Limited
Sri Lanka
Global Payments Asia-Pacific (Hong Kong) Limited
100%
 
Global Payments Asia-Pacific Limited
Hong Kong
Global Payments Asia-Pacific (Hong Kong Holding) Limited
100%
 
Global Payments Asia Pacific Processing Company Limited
Hong Kong
Global Payments Acquisition PS 2 C.V.
100%
 
Global Payments Asia-Pacific (Shanghai) Limited
People's Republic of China
Global Payments Asia-Pacific (Hong Kong) Limited
100%
 
Global Payments Canada GP
Canada
Global Payments Canada Inc.
99%
 
  - Global Payments Canada GP
 
Global Payment Systems of Canada, Ltd.
1%
 
Global Payments Canada Inc.
Canada
Global Payments Direct, Inc.
100%
 
Global Payments Card Processing Malaysia Sdn. Bhd
Malaysia
Global Payments Asia-Pacific (Hong Kong) Limited
100%
 
Global Payments Check Recovery Services, Inc.
Georgia
Global Payments Direct, Inc.
100%
 
Global Payments Check Services, Inc.
Illinois
Global Payments Direct, Inc.
100%
Significant
Global Payments Credit Services LLC
Russian Federation
Global Payments Europe, s.r.o.
50%
 
Global Payments Comerica Alliance, LLC
Delaware
Global Payments Direct, Inc.
51%
 
Global Payments Direct, Inc.
New York
Global Payments Inc.
100%
Material & Significant
Global Payments Europe, d.o.o.
Bosnia
Global Payments Europe, s.r.o.
100%
 
Global Payments Europe, s.r.o.
Czech Republic
Global Payments Acquisition Corp 2 B.V.
100%
 
Global Payments Gaming International, Inc.
Georgia
Global Payments Check Services, Inc.
100%
 
Global Payments Gaming Services, Inc.
Illinois
Global Payments Direct, Inc.
100%
Significant
Global Payments LightSpeed UK, Ltd.
United Kingdom
Global Payments Acquisition Corp 1 B.V.
100%
 
GP Finance, Inc.
Delaware
Global Payments Inc.
100%
 
Global Payments Asia-Pacific (India) Private, Limited
India
Global Payments Asia-Pacific (Hong Kong) Limited
100%
 
GPS Holding Limited Partnership
Georgia
Global Payment Holding Company
85.46%
Significant
  - GPS Holding Limited Partnership
 
NDPS Holdings, Inc.
14.54%
 
Latin America Money Services, LLC
Delaware
Global Payments Inc.
100%
Significant
Magesa, LLC
Nevada
DolEx Dollar Express, Inc.
100%
 
Merchant Services U.S.A., Inc.
North Carolina
Global Payments Inc.
100%
 
Modular Data, Inc.
Delaware
Global Payment Systems LLC
100%
 
NDC Holdings (UK) Ltd.
Georgia
Global Payments Inc.
100%
 
NDPS Holdings, Inc.
Delaware
Global Payments Direct, Inc.
100%
 
United Europhil UK, Ltd.
United Kingdom
DolEx Europe, S.L.
100%
 
United Europhil, S.A.
Spain
DolEx Europe, S.L.
100%
 
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
Luxembourg
Global Payments Acquisition PS 1 C.V.
Global Payments Direct, Inc.
90%


10%
 
Global Payments Acquisition Corporation 2 Sarl
Luxembourg
Global Payments Acquisition PS1 - Global Payments Direct S.e.n.c.
100%
 
Global Payments Acquisition Corp. 4 B.V.
Netherlands
Global Payments Acquisition PS 2 C.V.
100%
 
Global Payments Asia Pacific (Singapore), Ltd.
Singapore
Global Payments Acquisition PS 2 C.V.
100%
 
Global Payments Asia Pacific (Singapore Holding), Ltd.
Singapore
Global Payments Asia-Pacific, Ltd.
100%
 
Global Payments UK Ltd.
United Kingdom
Global Payments Inc.
100%
 
Global Payments Systems Asia-Pacific (Malaysia) Sdn. Bhd.
Malaysia
Global Payments Acquisition Corp. 3 B.V.
Global Payments Acquisition Corp. PS2 C.V.
50%


50%
 
 
 
 
 
 
 
 
 
 
 
Note: Parents of significant subsidiaries are considered significant
subsidiaries
 
 
 
 







SCHEDULE 6.01


EXISTING INDEBTEDNESS




1.
Facility letter among Global Payments Asia-Pacific (Shanghai) Limited, as
Borrower, Global Payments Inc., as Guarantor, and HSBC Bank (China) Company
Limited, Shanghai Branch, as Lender, dated as of July 16, 2007, as amended from
time to time.









SCHEDULE 6.02


EXISTING LIENS






Section .
1.    Liens on the Canadian Receivables securing the obligations of Global
Payments Direct, Inc. under the Canadian Receivables Credit Facility



2.
Liens granted pursuant to that certain Pledge Agreement dated November 12, 2003,
by and between the Borrower and Advent International Corporation (as Shareholder
Representative) (“Advent”) pledging 100 outstanding shares of Latin American
Money Services, LLC (100% of LAMS membership interests) to secure the notes
payable to Advent.



3.
Liens granted pursuant to that certain Pledge Agreement dated November 12, 2003,
by and between Latin American Money Services, LLC and Advent pledging all
979,247 outstanding shares of DolEx Dollar Express, Inc. Class A common stock to
secure the notes payable to Advent.



4.
Liens granted pursuant to that certain Pledge Agreement dated November 12, 2003,
by and between Latin American Money Services, LLC and Pilscomb Properties, LLC
(as payment designee for the DolEx Class B Shareholders) (“Pilscomb”) pledging
all 311,104 outstanding shares of DolEx Dollar Express, Inc. Class B common
stock to secure the notes payable to Pilscomb.







SCHEDULE 6.08


EXISTING RESTRICTIONS


1.
Restrictions under that certain Amended and Restated Credit Agreement, by and
among the Borrower, the lenders named therein and Canadian Imperial Bank of
Commerce, dated as of November 19, 2004, Amendment No. 1 dated as of November
28, 2005 and Amendment No. 2 dated as of November 16, 2006 to such agreement.















